
	
		II
		Calendar No. 716
		111th CONGRESS
		2d Session
		S. 1619
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Dodd (for himself,
			 Mr. Menendez, Mr. Merkley, Mr.
			 Bennet, Mr. Akaka,
			 Mr. Schumer, Ms. Landrieu, Mr.
			 Harkin, Mr. Franken,
			 Mr. Lieberman, Mr. Wyden, Mrs.
			 Gillibrand, Mr. Reed,
			 Mr. Lautenberg, Mr. Cardin, Mr.
			 Specter, Mr. Levin,
			 Mr. Brown of Ohio,
			 Mr. Warner, Mr.
			 Durbin, Mr. Sanders,
			 Mrs. Shaheen, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		
			December 19, 2010
			Reported by Mr. Dodd,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the Office of Sustainable Housing and
		  Communities, to establish the Interagency Council on Sustainable Communities,
		  to establish a comprehensive planning grant program, to establish a
		  sustainability challenge grant program, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Livable Communities Act of
			 2009.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Sec. 5. Office of Sustainable Housing
				and Communities.
					Sec. 6. Interagency Council on
				Sustainable Communities.
					Sec. 7. Comprehensive planning grant
				program.
					Sec. 8. Sustainability challenge grant
				program.
				
			2.FindingsCongress finds the following:
			(1)Demographic trends
			 support the need for cooperation in land use planning and the development of
			 housing and transportation. The population of the United States will grow from
			 approximately 307,000,000 people to approximately 439,000,000 people during the
			 period between 2009 and 2050, an increase of more than 40 percent.
			(2)The demographic
			 groups that are most likely to use public transportation are the groups that
			 are projected to increase in size the most during the period between 2009 and
			 2025.
			(3)By 2025, nearly 1
			 in every 5 people in the United States will be 65 years of age or older.
			(4)During the period
			 between 1980 and 2000, the growth of the largest 99 metropolitan areas in the
			 continental United States consumed 16,000,000 acres of rural land, or about 1
			 acre for every new household.
			(5)In 2007, traffic
			 congestion caused people in large and small metropolitan areas of the United
			 States to waste 4,200,000,000 hours in traffic and to purchase an extra
			 2,800,000,000 gallons of fuel, for a congestion cost of $87,200,000,000. This
			 represents a 5-fold increase in wasted time and cost since 1982.
			(6)The Energy
			 Information Administration of the Department of Energy forecasts that driving
			 will increase 59 percent between 2005 and 2030, far outpacing the projected 23
			 percent increase in population.
			(7)According to the
			 United States Census Bureau, only 54 percent of households in the United States
			 have access to public transportation.
			(8)In 2008, voters
			 throughout the United States approved State and local ballot initiatives that
			 supported public transportation 79 percent of the time, even when it meant
			 local taxes would be raised or continued.
			(9)Demographers
			 estimate that as much as 30 percent of current demand for housing is for
			 housing in dense, walkable, mixed-use communities, and that less than 2 percent
			 of new housing is in this category.
			(10)The average
			 household spends 19 percent of its household budget on transportation, and some
			 very low-income households spend as much as 55 percent of the household budget
			 on transportation. Households with good access to public transportation spend
			 only 9 percent of the household budget on transportation, which increases the
			 portion of the household budget available for other critical household
			 needs.
			(11)The need for safe
			 and affordable housing is great. Fifty-four percent of renters spend more than
			 30 percent of their income on housing costs, and 29 percent of renters pay more
			 than 50 percent of their income for housing. In 2007, there was a shortage of
			 2,800,000 units of affordable housing for extremely low-income renter
			 households.
			(12)People who live
			 in areas of compact development (where housing, shopping, jobs, and public
			 transportation are in close proximity) drive 20 to 40 percent less than people
			 who live in average development patterns in the United States.
			(13)When the effects
			 of emissions savings from passengers taking transit instead of driving and the
			 reduction in vehicle miles traveled due to the impact of transit on land use
			 are taken into account, public transportation in the United States reduces
			 carbon dioxide emissions by nearly 37,000,000 metric tons each year.
			(14)Transportation
			 accounts for 70 percent of the oil consumed in the United States and nearly
			 1/3 of carbon emissions in the United States come from the
			 transportation sector. Reducing the growth of the number of miles driven and
			 providing transportation alternatives through good planning and sustainable
			 development is a necessary part of the energy independence and climate change
			 strategies of the United States.
			(15)A number of
			 studies, reports, and articles by organizations including the Environmental
			 Protection Agency, the National Association of Realtors, and the Transit
			 Cooperative Research Project have found that one of the keys to revitalizing
			 and maintaining the character of town centers and preserving surrounding
			 agricultural land in small and rural communities is to prevent commercial and
			 residential development on the outskirts of town, by promoting integrated
			 housing, economic, and transportation development in town centers.
			(16)More than
			 1,600,000 rural households do not have access to cars.
			(17)The burden of
			 transportation costs is especially heavy for low-income rural residents,
			 because residents of rural areas drive approximately 17 percent more than
			 residents of urban areas.
			(18)Demand for public
			 transportation in rural and small town communities is growing. Between 2002 and
			 2005, ridership on small urban and rural public transportation systems
			 increased 20 percent.
			(19)Poorly planned
			 development in rural areas can fragment agricultural and forest lands, pollute
			 waterways with surface water runoff, cause unnecessary environmental impacts,
			 strain the capacity of rural roads, and sap economic vitality from existing
			 main street commercial areas.
			(20)Funding for
			 integrated housing, transportation, energy, environmental, and economic
			 development and other land use planning efforts at the local and regional
			 levels is necessary to provide for sustainable development and smart
			 growth.
			3.PurposesThe purposes of this Act are—
			(1)to facilitate and
			 improve the coordination of housing, community development, transportation,
			 energy, and environmental policy in the United States;
			(2)to coordinate
			 Federal policies and investments to promote sustainable development;
			(3)to encourage
			 regional planning for livable communities and the adoption of sustainable
			 development techniques, including transit-oriented development;
			(4)to provide a
			 variety of safe, reliable transportation choices, with special emphasis on
			 public transportation and complete streets, in order to reduce traffic
			 congestion, greenhouse gas emissions, and dependence on foreign oil;
			(5)to provide
			 affordable, energy-efficient, and location-efficient housing choices for people
			 of all ages, incomes, races, and ethnicities, and to make the combined costs of
			 housing and transportation more affordable to families;
			(6)to support,
			 revitalize, and encourage growth in existing communities, in order to maximize
			 the cost effectiveness of existing infrastructure and preserve undeveloped
			 lands;
			(7)to promote
			 economic development and competitiveness by connecting the housing and
			 employment locations of workers, reducing traffic congestion, and providing
			 families with access to essential services;
			(8)to preserve the
			 environment and natural resources, including agricultural and rural land and
			 green spaces; and
			(9)to support public
			 health and improve quality of life for the residents of and workers in
			 communities by promoting healthy, walkable neighborhoods, access to green
			 space, and the mobility to pursue greater opportunities.
			4.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Affordable
			 housingThe term affordable housing means housing,
			 the cost of which does not exceed 30 percent of the income of a family.
			(2)Census
			 tractThe term census tract means a small,
			 relatively permanent statistical subdivision of a county, delineated by a local
			 committee of census data users for the purpose of presenting data.
			(3)ChairpersonThe
			 term Chairperson means the Chairperson of the Interagency Council
			 on Sustainable Communities.
			(4)Complete
			 streetThe term complete street means a street that
			 enables all travelers, particularly public transit users, bicyclists,
			 pedestrians (including individuals of all ages and individuals with
			 disabilities), and motorists, to use the street safely and efficiently.
			(5)Comprehensive
			 regional planThe term comprehensive regional plan
			 means a plan that—
				(A)identifies land
			 use, transportation, community development, housing, economic development,
			 environmental, energy, and infrastructure needs and goals in a region;
				(B)provides
			 strategies for meeting the needs and goals described in subparagraph (A),
			 including strategies for—
					(i)providing
			 affordable, energy-efficient, and location-efficient housing choices for people
			 of all ages, incomes, races, and ethnicities;
					(ii)reducing growth
			 in vehicle miles traveled, in order to reduce traffic congestion and regional
			 greenhouse gas emissions from transportation;
					(iii)encouraging
			 economic competitiveness and economic development; and
					(iv)increasing the
			 connectivity of the region by increasing public transportation ridership and
			 improving access to transportation alternatives; and
					(C)prioritizes
			 projects for funding and implementation.
				(6)Consortium of
			 units of general local governmentsThe term consortium of
			 units of general local governments means a consortium of geographically
			 contiguous units of general local government that the Secretary
			 determines—
				(A)represents all or
			 part of a metropolitan statistical area or a micropolitan statistical
			 area;
				(B)has the authority
			 under State or local law to carry out planning activities, including surveys,
			 land use studies, environmental or public health analyses, and development of
			 urban revitalization plans; and
				(C)has provided
			 documentation to the Secretary sufficient to demonstrate that the purpose of
			 the consortium is to carry out a project using a grant awarded under this
			 Act.
				(7)CouncilThe
			 term Council means the Interagency Council on Sustainable
			 Communities established under section 6.
			(8)DepartmentThe
			 term Department means the Department of Housing and Urban
			 Development.
			(9)DirectorThe
			 term Director means the Director of the Office of Sustainable
			 Housing and Communities established under section 5.
			(10)Extremely
			 low-income familyThe term extremely low-income
			 family—
				(A)means a family
			 that has an income that does not exceed—
					(i)30 percent of the
			 median income in the area where the family lives, as determined by the
			 Secretary, with appropriate adjustments for the size of the family; or
					(ii)a percentage of
			 the median income in the area where the family lives, as determined by the
			 Secretary upon a finding by the Secretary that such percentage is necessary due
			 to unusually high or low family incomes in the area where the family lives;
			 and
					(B)includes a family
			 that includes a person with special needs, including an elderly person or a
			 person with disabilities, as those terms are defined in section 3(b) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437a(b)).
				(11)High-poverty
			 areaThe term high-poverty area means a census
			 tract, or a group of contiguous census tracts, that has a poverty rate of 20
			 percent or more.
			(12)Livable
			 communityThe term livable community means a
			 metropolitan, urban, suburban, rural, or neighborhood community that—
				(A)provides safe and
			 reliable transportation choices;
				(B)provides
			 affordable, energy-efficient, and location-efficient housing choices for people
			 of all ages, incomes, races, and ethnicities;
				(C)supports,
			 revitalizes, and encourages the growth of existing communities and maximizes
			 the cost effectiveness of existing infrastructure;
				(D)promotes economic
			 development and economic competitiveness;
				(E)preserves the
			 environment and natural resources;
				(F)protects
			 agricultural land, rural land, and green spaces; and
				(G)supports public
			 health and improves the quality of life for residents of and workers in the
			 community.
				(13)Location-efficientThe
			 term location-efficient characterizes development, housing, or
			 neighborhoods that integrate land use, mixed-use housing and commercial
			 development, employment, and transportation—
				(A)to enhance
			 mobility;
				(B)to encourage
			 transit-oriented development;
				(C)to encourage
			 infill development and the use of existing infrastructure; and
				(D)to reduce growth
			 in vehicle miles traveled and the transportation costs and energy requirements
			 associated with ownership or rental of a home.
				(14)Low-income
			 familyThe term low-income family—
				(A)has the same
			 meaning as in section 3(b) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(b)); and
				(B)includes a
			 low-income family with a person with special needs, including an elderly person
			 or a person with disabilities, as those terms are defined section 3(b) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437a(b)).
				(15)Metropolitan
			 planning organizationThe term metropolitan planning
			 organization has the meaning given that term in section 134(b) of title
			 23, United States Code, and section 5303(b) of title 49, United States
			 Code.
			(16)Metropolitan
			 statistical areaThe term metropolitan statistical
			 area means a county or group of counties that—
				(A)is designated by
			 the Office of Management and Budget as a metropolitan statistical area;
			 and
				(B)has 1 or more
			 large population centers with a population of not less than 50,000 and adjacent
			 territory with a high level of integration with the core.
				(17)Micropolitan
			 statistical areaThe term micropolitan statistical
			 area means a county or group of counties that—
				(A)is designated by
			 the Office of Management and Budget as a micropolitan statistical area;
			 and
				(B)has 1 or more
			 large urban clusters with a population of not less than 10,000 and not more
			 than 50,000.
				(18)OfficeThe
			 term Office means the Office of Sustainable Housing and
			 Communities established under section 5.
			(19)Regional
			 councilThe term regional council means a
			 multi-service regional organization with State and locally defined boundaries
			 that is—
				(A)accountable to
			 units of general local government;
				(B)delivers a variety
			 of Federal, State, and local programs; and
				(C)performs planning
			 functions and provides professional and technical assistance.
				(20)Rural planning
			 organizationThe term rural planning organization
			 means a voluntary organization of local elected officials and representatives
			 of local transportation systems that—
				(A)works in
			 cooperation with the department of transportation (or equivalent entity) of a
			 State to plan transportation networks and advise officials of the State on
			 transportation planning; and
				(B)is located in a
			 rural area—
					(i)with a population
			 of not less than 5,000; and
					(ii)that is not
			 located in an area represented by a metropolitan planning organization.
					(21)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			(22)StateThe
			 term State means the several States, the District of Columbia,
			 Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, American
			 Samoa, and the Trust Territory of the Pacific Islands.
			(23)Sustainable
			 developmentThe term sustainable development means a
			 pattern of resource use designed to create livable communities by—
				(A)providing a
			 variety of safe and reliable transportation choices;
				(B)providing
			 affordable, energy-efficient, and location-efficient housing choices for people
			 of all income levels, ages, races, and ethnicities;
				(C)supporting,
			 revitalizing, and encouraging the growth of communities and maximizing the cost
			 effectiveness of existing infrastructure;
				(D)promoting economic
			 development and economic competitiveness;
				(E)preserving the
			 environment and natural resources;
				(F)protecting
			 agricultural land, rural land, and green spaces; and
				(G)supporting public
			 health and improving the quality of life for residents of and workers in a
			 community.
				(24)Transit-oriented
			 developmentThe term transit-oriented development
			 means high-density, walkable, mixed-use development (including commercial
			 development, affordable housing, and market-rate housing) that is within
			 walking distance of and accessible to 1 or more public transportation
			 facilities.
			(25)Unit of general
			 local governmentThe term unit of general local
			 government means—
				(A)a city, county,
			 town, township, parish, village, or other general purpose political subdivision
			 of a State; or
				(B)a combination of
			 general purpose political subdivisions, as determined by the Secretary.
				(26)Unit of special
			 purpose local governmentThe term unit of special purpose
			 local government—
				(A)means a division
			 of a unit of general purpose government that serves a special purpose and does
			 not provide a broad array of services; and
				(B)includes an entity
			 such as a school district, a housing agency, a transit agency, and a parks and
			 recreation district.
				(27)Very low-income
			 familyThe term very low-income family—
				(A)has the same
			 meaning as in section 3(b) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(b)); and
				(B)includes a very
			 low-income family with a person with special needs, including an elderly person
			 or a person with disabilities, as those terms are defined section 3(b) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437a(b)).
				(28)Workforce
			 housingThe term workforce housing means housing,
			 the cost of which does not exceed 30 percent of—
				(A)120 percent of the
			 median income in the area where the family lives, as determined by the
			 Secretary, with appropriate adjustments for the size of family; or
				(B)a percentage, as
			 determined by the Secretary, of the median income in the area where the family
			 lives, upon a finding by the Secretary that such percentage is necessary due to
			 unusually high or low family incomes in the area where the family lives.
				5.Office of
			 Sustainable Housing and Communities
			(a)Office
			 establishedThere is established in the Department an Office of
			 Sustainable Housing and Communities, which shall—
				(1)coordinate Federal
			 policies and initiatives that foster livable communities, including—
					(A)encouraging
			 sustainable development at the State, regional, and local levels;
					(B)encouraging the
			 development of comprehensive regional plans;
					(C)fostering
			 energy-efficient communities and housing;
					(D)providing
			 affordable, location-efficient housing choices for people of all ages, incomes,
			 races, and ethnicities, particularly for low-, very low-, and extremely
			 low-income families; and
					(E)working with the
			 Federal Transit Administration of the Department of Transportation to—
						(i)encourage
			 transit-oriented development; and
						(ii)coordinate
			 Federal housing, community development, and transportation policies;
						(2)conduct research
			 and advise the Secretary on the research agenda of the Department relating to
			 sustainable development;
				(3)provide
			 administrative support for participation by the Secretary in the activities of
			 the Council;
				(4)implement and
			 oversee the grant programs established under this Act by—
					(A)developing grant
			 applications for each grant program;
					(B)promulgating
			 regulations relating to each grant program;
					(C)selecting
			 recipients of grants under each grant program;
					(D)creating
			 performance measures for recipients of grants under each grant program;
					(E)developing
			 technical assistance and other guidance to assist recipients of grants and
			 potential applicants for grants under each grant program;
					(F)monitoring and
			 evaluating the performance of recipients of grants under each grant program;
			 and
					(G)carrying out such
			 other activities relating to the administration of the grant programs under
			 this Act as the Secretary determines are necessary;
					(5)provide guidance,
			 information on best practices, and technical assistance to communities seeking
			 to adopt sustainable development policies and practices;
				(6)provide guidance
			 and technical assistance to communities seeking to prepare applications for the
			 comprehensive planning grant program under section 7;
				(7)administer
			 initiatives of the Department relating to the policies described in paragraph
			 (1), as determined by the Secretary; and
				(8)coordinate with
			 and conduct outreach to other Federal agencies, including the Federal Transit
			 Administration of the Department of Transportation and the Office of Smart
			 Growth of the Environmental Protection Agency, on sustainability issues.
				(b)DirectorThe
			 head of the Office shall be the Director of the Office of Sustainable Housing
			 and Communities.
			(c)Duties relating
			 to grant programs
				(1)In
			 generalThe Director, in coordination with the Council or a
			 working group established by the Council under section 6(b)(6), shall carry out
			 the grant programs established under this Act.
				(2)Interim working
			 groupDuring the period between the date of enactment of this Act
			 and the date on which a memorandum of understanding is signed under section
			 6(a)(7), in carrying out the grant programs under this Act, the Secretary shall
			 consult with an interim working group that includes the Secretary of
			 Transportation, the Administrator of the Environmental Protection Agency (or
			 the designee of such Secretary or Administrator), and representatives from such
			 other Federal agencies, departments, or offices, as the President may
			 determine.
				(3)Technical
			 assistance for grant recipients and applicantsThe Director
			 may—
					(A)coordinate with
			 the members of the Council to establish interagency and multidisciplinary teams
			 to provide technical assistance to recipients of and prospective applicants for
			 grants under this Act;
					(B)make contracts
			 with third parties to provide technical assistance to grant recipients and
			 prospective applicants for grants; and
					(C)establish a
			 technical assistance program for prospective applicants, particularly
			 prospective applicants from smaller communities, preparing to apply for grants
			 under section 7.
					(d)Report on
			 housing location affordability index
				(1)StudyThe
			 Director shall conduct a study on—
					(A)the development of
			 a housing location affordability index that includes housing and transportation
			 costs; and
					(B)ways in which the
			 affordability index described in subparagraph (A) could be made available to
			 the public to inform consumers of the combined costs of housing and
			 transportation.
					(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Director shall
			 submit to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives a
			 report on the study under paragraph (1).
				(e)Report on
			 Incentives for Energy-Efficient Mortgages and Location-Efficient
			 Mortgages
				(1)DefinitionsIn
			 this subsection—
					(A)the term
			 energy-efficient mortgage means a mortgage loan under which the
			 income of the borrower, for purposes of qualification for such loan, is
			 considered to be increased by not less than $1 for each $1 of savings projected
			 to be realized by the borrower as a result of cost-effective energy-saving
			 design, construction, or improvements (including use of renewable energy
			 sources, such as solar, geothermal, biomass, and wind, super-insulation,
			 energy-saving windows, insulating glass and film, and radiant barrier) for the
			 home for which the loan is made; and
					(B)the term
			 location-efficient mortgage means a mortgage loan under
			 which—
						(i)the income of the
			 borrower, for purposes of qualification for such loan, is considered to be
			 increased by not less than $1 for each $1 of savings projected to be realized
			 by the borrower because the location of the home for which the loan is made
			 will result in decreased transportation costs for the household of the
			 borrower; or
						(ii)the sum of the
			 principal, interest, taxes, and insurance due under the mortgage loan is
			 decreased by not less than $1 for each $1 of savings projected to be realized
			 by the borrower because the location of the home for which the loan is made
			 will result in decreased transportation costs for the household of the
			 borrower.
						(2)Study
					(A)In
			 generalThe Director shall conduct a study on incentives for
			 encouraging lenders to make, and homebuyers and homeowners to participate in,
			 energy-efficient mortgages and location-efficient mortgages, including—
						(i)fee
			 reductions;
						(ii)fee
			 waivers;
						(iii)interest rate
			 reductions; and
						(iv)adjustment of
			 mortgage qualifications.
						(B)ConsiderationsIn
			 studying the incentives under subparagraph (A), the Secretary shall consider
			 the potential for lower risk of default on energy-efficient mortgages and
			 location-efficient mortgages in comparison to mortgages that are not
			 energy-efficient or location-efficient.
					(3)ReportNot
			 later than 1 year after the date of enactment of this Act, the Director shall
			 submit to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives a
			 report on the study under paragraph (2).
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out this section.
			6.Interagency
			 Council on Sustainable Communities
			(a)Establishment of
			 Council
				(1)EstablishmentThere
			 is established in the executive branch an independent entity to be known as the
			 Interagency Council on Sustainable Communities.
				(2)Members
					(A)In
			 generalThe members of the Council are—
						(i)the Secretary, the
			 Secretary of Transportation, and the Administrator of the Environmental
			 Protection Agency; and
						(ii)such
			 representatives from other Federal agencies, departments, or offices in the
			 executive branch as the President may prescribe.
						(B)Designees
						(i)In
			 generalThe head of a Federal agency described in subparagraph
			 (A) may select a designee to serve in the place of the head of the Federal
			 agency on the Council.
						(ii)QualificationsThe
			 head of a Federal agency that selects a designee under clause (i) shall ensure
			 that the designee has the appropriate experience and authority to serve on the
			 Council.
						(C)PayThe
			 members of the Council shall serve with no additional pay.
					(3)Chairperson
					(A)ChairpersonThe
			 Chairperson of the Council shall be, in successive terms—
						(i)the
			 Secretary;
						(ii)the Secretary of
			 Transportation; and
						(iii)the
			 Administrator of the Environmental Protection Agency.
						(B)DutiesThe
			 Chairperson shall—
						(i)set the time,
			 date, and location of each meeting of the Council; and
						(ii)in consultation
			 with the members of the Council, set the agenda for each meeting of the
			 Council.
						(C)TermThe
			 Chairperson shall serve for a term of 1 year.
					(D)First
			 ChairpersonThe Secretary shall be the first individual to serve
			 as Chairperson after the date of enactment of this Act.
					(4)Executive
			 director and staff
					(A)Executive
			 director
						(i)Appointment and
			 compensationThe Council shall appoint an Executive Director, who
			 shall be compensated at a rate not to exceed the rate of basic pay for level V
			 of the Executive Schedule under section 5316 of title 5, United States
			 Code.
						(ii)Sense of
			 CongressIt is the sense of Congress that the Council should
			 appoint an Executive Director not later than 90 days after the date of
			 enactment of this Act.
						(B)Additional
			 personnelWith the approval of the Council, the Executive
			 Director of the Council may appoint and fix the compensation of such additional
			 personnel as the Executive Director determines are necessary to carry out the
			 duties of the Council.
					(C)Detailees from
			 other agenciesUpon request of the Council, the head of any
			 Federal agency may detail any of the personnel of such agency to the Council to
			 assist the Council in carrying out its duties under this section.
					(D)Experts and
			 consultantsWith the approval of the Council, the Executive
			 Director of the Council may procure temporary and intermittent services
			 pursuant to section 3109(b) of title 5, United States Code.
					(5)Consultation
			 with additional secretaries and administrators
					(A)ConsultationIn
			 carrying out its duties under this section, the Council may consult with the
			 heads of departments, agencies, and offices in the executive branch, including
			 the Secretary of Energy, the Secretary of Education, the Secretary of
			 Agriculture, the Secretary of Health and Human Services, the Secretary of
			 Commerce, the Chairman of the Council on Environmental Quality, and the
			 Director of the White House Office of Urban Affairs.
					(B)Participation in
			 meetings of CouncilThe head of a department, agency, or office
			 with whom the Council consults under subparagraph (A) may participate in a
			 meeting of the Council.
					(C)Information
			 sharingThe head of each Federal agency shall make available to
			 the Council such information as may be necessary for the Council to carry out
			 its duties under this section.
					(6)MeetingsThe
			 Council shall meet—
					(A)not later than 90
			 days after the date of enactment of this Act; and
					(B)not less
			 frequently than 3 times each year.
					(7)GovernanceNot
			 later than 120 days after the date of enactment of this Act, the members of the
			 Council shall develop and sign a memorandum of understanding that establishes
			 rules relating to the governance of the Council, including rules relating to
			 the process by which decisions of the Council are made.
				(8)Incorporation of
			 work of interim working groupAny activities carried out by an
			 interim working group pursuant to section 5(c)(2) shall be incorporated into
			 the activities of the Council, effective on the date the memorandum of
			 understanding under paragraph (7) is signed.
				(b)Duties of the
			 councilThe Council shall—
				(1)ensure interagency
			 coordination of Federal policy on sustainable development;
				(2)conduct outreach
			 to nonprofit and for-profit organizations and State and local governments to
			 build partnerships and knowledge relating to sustainable development;
				(3)ensure that the
			 research agendas of departments and agencies of the Federal Government on
			 sustainable development are coordinated;
				(4)establish a
			 clearinghouse for guidance, best practices, and other information for
			 communities undertaking activities relating to sustainable development;
				(5)coordinate an
			 assessment by departments and agencies of the Federal Government of impediments
			 to sustainable development, including impediments created by Federal programs,
			 and the development of recommendations for methods for overcoming such
			 impediments; and
				(6)coordinate with
			 the Director on activities relating to the grant programs established under
			 this Act, as described in section 5(a)(4), or establish a working group to
			 coordinate with the Director on such activities.
				(c)Reports
				(1)Annual
			 reportNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter, the Council shall submit to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives a report on the activities
			 and accomplishments of the Council.
				(2)RecommendationsNot
			 later than 1 year after the date of enactment of this Act, the Council shall
			 submit to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives a
			 report that contains—
					(A)an analysis of
			 impediments to sustainable development; and
					(B)recommendations
			 for action by the Federal Government on issues relating to sustainable
			 development.
					(d)Study of Federal
			 actionsNot later than 3 years after the date of enactment of
			 this Act, the Comptroller General shall submit to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives a report that contains—
				(1)an updated
			 analysis of impediments to sustainable development, as described in subsection
			 (c)(2)(A); and
				(2)a description of
			 actions taken by the Federal Government to implement the recommendations made
			 by the Council in the report under subsection (c)(2)(B).
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			7.Comprehensive
			 planning grant program
			(a)DefinitionsIn
			 this section—
				(1)the term
			 eligible entity means a partnership between a consortium of units
			 of general local government and an eligible partner;
				(2)the term
			 eligible partner means—
					(A)a metropolitan
			 planning organization, a rural planning organization, or a regional council;
			 or
					(B)a metropolitan
			 planning organization, a rural planning organization, or a regional council,
			 and a State; and
					(3)the term
			 grant program means the comprehensive planning grant program
			 established under subsection (b).
				(b)Comprehensive
			 planning grant program establishedThe Director shall establish a
			 comprehensive planning grant program to make grants to eligible entities to
			 carry out a project to—
				(1)coordinate land
			 use, housing, transportation, and infrastructure planning processes across
			 jurisdictions and agencies;
				(2)identify potential
			 regional partnerships for developing and implementing a comprehensive regional
			 plan;
				(3)conduct or update
			 housing, infrastructure, transportation, energy, and environmental assessments
			 to determine regional needs and promote sustainable development;
				(4)develop or
			 update—
					(A)a comprehensive
			 regional plan; or
					(B)goals and
			 strategies to implement an existing comprehensive regional plan; and
					(5)implement local
			 zoning and other code changes necessary to implement a comprehensive regional
			 plan and promote sustainable development.
				(c)Grants
				(1)Amount of
			 grants
					(A)Micropolitan
			 statistical areas and small metropolitan statistical areasThe
			 amount awarded under the grant program to an eligible entity that represents
			 all or part of a micropolitan area, or a metropolitan statistical area with a
			 population of not more than 200,000, may not exceed $750,000.
					(B)Mid-sized
			 metropolitan statistical areasThe amount awarded under the grant
			 program to an eligible entity that represents all or part of a metropolitan
			 statistical area with a population of more than 200,000 and less than 500,000
			 may not exceed $1,500,000.
					(C)Large
			 metropolitan statistical areasThe amount awarded under the grant
			 program to an eligible entity that represents all or part of a metropolitan
			 statistical area with a population of 500,000 or more may not exceed
			 $5,000,000.
					(2)Federal
			 shareThe Federal share of the cost of a project carried out
			 using a grant under the grant program may not exceed 80 percent.
				(3)Availability of
			 funds
					(A)In
			 generalAn eligible entity that receives a grant under the grant
			 program shall—
						(i)obligate any funds
			 received under the grant program not later than 3 years after the date on which
			 the grant agreement under subsection (g) is made; and
						(ii)expend any funds
			 received under the grant program not later than 4 years after the date on which
			 the grant agreement under subsection (g) is made.
						(B)Unobligated
			 amountsAfter the date described in subparagraph (A)(i), the
			 Secretary may award to another eligible entity, to carry out activities under
			 this section, any amounts that an eligible entity has not obligated under
			 subparagraph (A)(i).
					(d)Application
				(1)In
			 generalAn eligible entity that desires a grant under the grant
			 program shall submit to the Director an application at such time and in such
			 manner as the Director shall prescribe.
				(2)ContentsEach
			 application shall contain—
					(A)a description of
			 the project proposed to be carried out by the eligible entity;
					(B)a budget for the
			 project that includes the anticipated Federal share of the cost of the project
			 and a description of the source of the non-Federal share;
					(C)a signed copy of a
			 memorandum of understanding among local jurisdictions, including, as
			 appropriate, a State, units of general purpose local government, units of
			 special purpose local government, metropolitan planning organizations, rural
			 planning organizations, and regional councils that demonstrates—
						(i)the creation of a
			 consortium of units of general local government;
						(ii)a commitment to
			 develop a comprehensive regional plan; and
						(iii)a commitment to
			 implement the plan after it is developed;
						(D)a certification
			 that the eligible entity has created, or will create not later than 1 year
			 after the date of the grant award, a regional advisory board to provide input
			 and feedback on the development of the comprehensive regional plan that
			 includes, as appropriate, representatives of a State, the metropolitan planning
			 organization, the rural planning organization, the regional council, public
			 transportation agencies, public housing agencies, economic development
			 authorities, other local governments, environmental agencies, public health
			 agencies, the nonprofit community, the private sector, community-based
			 organizations, citizen groups, neighborhood groups, and members of the
			 public;
					(E)a certification
			 that the eligible entity has solicited public comment on the contents of the
			 project description under subparagraph (A) that includes—
						(i)a certification
			 that the eligible entity has held 1 or more public hearings;
						(ii)a description of
			 the process for receiving public comment;
						(iii)a summary of the
			 comments received; and
						(iv)such other
			 information as the Director may require;
						(F)a description of
			 how the eligible entity will carry out the activities under subsection (f);
			 and
					(G)such additional
			 information as the Director may require.
					(e)SelectionIn
			 evaluating an application for a grant under the grant program, the Director
			 shall consider the extent to which the application—
				(1)furthers the
			 creation of livable communities;
				(2)demonstrates the
			 technical capacity of the eligible entity to carry out the project;
				(3)demonstrates the
			 extent to which the consortium has developed partnerships throughout an entire
			 micropolitan or metropolitan statistical area, including, as appropriate,
			 partnerships with the entities described in subsection (d)(2)(D);
				(4)demonstrates a
			 commitment to—
					(A)sustainable
			 development;
					(B)location-efficient
			 and transit-oriented development;
					(C)developing new
			 capacity for public transportation and increasing ridership on public
			 transportation;
					(D)providing
			 affordable, energy-efficient, and location-efficient housing choices for
			 families of all ages, incomes, races, and ethnicities;
					(E)creating and
			 preserving long-term affordable, energy-efficient, and location-efficient
			 housing for low-, very low-, and extremely low-income families;
					(F)revitalizing
			 communities, neighborhoods and commercial centers supported by existing
			 infrastructure;
					(G)monitoring and
			 improving environmental quality, including air and water quality, energy use,
			 greenhouse gas emissions, and the redevelopment of brownfields; and
					(H)coordinating the
			 provision of transportation services to elderly, disabled, and low-income
			 populations;
					(5)demonstrates a
			 plan for implementing a comprehensive regional plan through regional
			 infrastructure investment plans and local land use plans;
				(6)promotes diversity
			 among the geographic regions and the sizes of the population of the communities
			 served by recipients of grants under this section;
				(7)promotes economic
			 benefits;
				(8)demonstrates that
			 a Federal grant is necessary to accomplish the project proposed to be carried
			 out;
				(9)has a high quality
			 overall; and
				(10)demonstrates such
			 other qualities as the Director may determine.
				(f)Eligible
			 activitiesAn eligible entity that receives a grant under this
			 section shall carry out a project that includes 1 or more of the following
			 activities:
				(1)Planning and
			 coordinating across jurisdictions in the region to develop a comprehensive
			 regional plan.
				(2)Developing
			 achievable goals and strategies for carrying out the comprehensive regional
			 plan, including—
					(A)land use, zoning,
			 and other code reform, including reform of conservation zoning in agricultural
			 and other natural resource areas;
					(B)promoting
			 efficient land use, mixed-use development, and the preservation of
			 agricultural, green, and open space;
					(C)increasing access
			 to and ridership on public transportation;
					(D)the creation and
			 preservation of workforce housing and affordable housing for low-, very low-,
			 and extremely low-income families, including housing with access to jobs and
			 public transportation;
					(E)promoting economic
			 development and transit-oriented development;
					(F)revitalizing
			 communities; and
					(G)promoting
			 environmental protection and public health and reducing greenhouse gas
			 emissions.
					(3)Developing a plan
			 that outlines feasible steps for implementing the comprehensive regional plan,
			 including making interjurisdictional agreements that provide for cooperative
			 and coordinated approaches to achieving the goals of the plan.
				(4)Assessing
			 projected regional population growth or loss and demographic changes.
				(5)Assessing how the
			 regional population growth or loss and demographic changes will impact the need
			 for housing, community development, and transportation, including public
			 transportation in the region.
				(6)Assessing the
			 accessibility of job centers within the region to public transportation
			 facilities and housing.
				(7)Assessing
			 transportation options in the region, including—
					(A)public
			 transportation options;
					(B)options for people
			 with low incomes, people living in high-poverty areas, elderly people, and
			 people with disabilities; and
					(C)any obstacles to
			 providing access to locations that offer employment opportunities.
					(8)Developing
			 techniques to inform decision makers on how growth of population and
			 employment, development patterns, and investments in transportation
			 infrastructure are likely to affect travel, congestion, air quality, and
			 quality of life.
				(9)Assessing the
			 daily vehicle miles traveled in the region and opportunities for reducing the
			 growth in daily vehicle miles traveled and traffic congestion.
				(10)Assessing housing
			 needs, including the need for workforce housing and affordable housing for
			 low-, very low-, and extremely low-income families, and the availability of
			 housing in the region to meet such needs.
				(11)Assessing the
			 need to create, preserve, and improve long-term affordable housing for low-,
			 very low-, and extremely low-income families and families that utilize
			 workforce housing in areas that—
					(A)are undergoing
			 redevelopment or carrying out transit-oriented development; and
					(B)have access to
			 services including transportation (particularly public transportation),
			 neighborhood commercial centers, and medical services.
					(12)Assessing methods
			 for lowering the combined cost of housing and transportation for families in
			 the region, particularly for families that utilize workforce housing and for
			 low-, very low-, and extremely low-income families.
				(13)Assessing
			 existing infrastructure and infrastructure needs in the region, including
			 projected water needs and sources, the need for sewer infrastructure, and the
			 existence of flood plains.
				(14)Assessing local
			 land use and zoning policies and opportunities for revising or expanding such
			 policies to implement a comprehensive regional plan.
				(15)Assessing the
			 opportunity to revitalize existing communities, including infill
			 development.
				(16)Assessing
			 environmental and public health needs in the region and potential strategies
			 for reducing greenhouse gas emissions, improving air and water quality, and
			 remediating brownfield sites.
				(17)Assessing
			 projected loss of agricultural and rural land and other green space in the
			 region to development, and methods to minimize such loss.
				(18)Evaluating any
			 tools or resources that are available to address regional needs identified in
			 an assessment under any of paragraphs (4) through (7) and (9) through (17) and
			 to monitor progress in meeting such needs, including any existing sources of
			 funding and any sources of funding that are lacking.
				(19)Implementing land
			 use, zoning, and other code reforms to promote location efficiency and
			 sustainable development.
				(20)Other activities
			 consistent with the purposes of this Act, as determined by the Director.
				(g)Grant
			 agreementEach eligible entity that receives a grant under this
			 section shall agree to establish, in coordination with the Director,
			 performance measures that must be met at the end of each year in which the
			 eligible entity receives funds under the grant program.
			(h)Violation of
			 grant agreementIf the Director determines that an eligible
			 entity has not met the performance measures established under subsection (g),
			 is not making reasonable progress toward meeting such measures, or is otherwise
			 in violation of the grant agreement, the Director may—
				(1)withhold financial
			 assistance until the performance measures are met; or
				(2)terminate the
			 grant agreement.
				(i)Sustainability
			 challenge grantsAn eligible entity that receives a grant under
			 this section and has created a comprehensive regional plan may apply for a
			 sustainability challenge grant under section 8.
			(j)Reports
			 required
				(1)Annual
			 reportNot later than 60 days after the end of the first year
			 after the grant agreement is made under subsection (g), and each year
			 thereafter, an eligible entity that receives a grant under this section shall
			 submit to the Director a progress report that contains—
					(A)a description of
			 any progress made toward meeting the performance measures established under
			 subsection (g), including—
						(i)a description of
			 any partnership created across policy and governmental jurisdictions and a
			 description of any task force or multiagency group established by the eligible
			 entity at the regional level; and
						(ii)a description
			 of—
							(I)housing, land use,
			 transportation, public transportation, energy, infrastructure, and
			 environmental needs in the region; or
							(II)the obstacles
			 encountered that prevented the eligible entity from completing a comprehensive
			 evaluation of housing, land use, transportation, public transportation, energy,
			 infrastructure, and environmental needs, and a date by which the eligible
			 entity expects to complete the evaluation;
							(B)a description of
			 any planning goals for the region that address housing, transportation, public
			 transportation, energy, infrastructure, and environmental needs;
					(C)a description
			 of—
						(i)a strategy for
			 meeting the goals described in subparagraph (B), including a discussion of
			 potential transportation, housing, transit-oriented development, energy,
			 infrastructure, or environmental activities; or
						(ii)the obstacles
			 encountered that prevented the eligible entity from completing a strategy for
			 meeting the goals identified under clause (i) and a date by which the eligible
			 entity expects to complete the strategy; and
						(D)any other
			 information the Director may require.
					(2)Final
			 reportNot later than 90 days after the date on which the grant
			 agreement under subsection (g) expires, an eligible entity that receives a
			 grant under this section shall submit to the Director a final report that
			 contains—
					(A)a description of a
			 comprehensive regional plan that includes specific projects that will help meet
			 housing, transportation, energy, infrastructure, and environmental goals for
			 the region;
					(B)a detailed
			 description of how the plan under subparagraph (A) meets the performance
			 measures established under subsection (g);
					(C)a plan for next
			 steps to be taken by the eligible entity, including whether the eligible entity
			 intends to apply for a sustainability challenge grant under section 8;
			 and
					(D)any other
			 information the Director may require.
					(k)Authorization of
			 appropriations
				(1)AuthorizationThere
			 are authorized to be appropriated to the Secretary for the award of grants
			 under this section, $100,000,000 for each of fiscal years 2010 through 2013, to
			 remain available until expended.
				(2)Technical
			 assistanceThe Director may use 2 percent of the amounts made
			 available under this subsection for a fiscal year for technical assistance
			 under section 5(c)(3).
				8.Sustainability
			 challenge grant program
			(a)DefinitionsIn
			 this section—
				(1)the term
			 eligible entity means a partnership between a consortium of units
			 of general local government and an eligible partner;
				(2)the term
			 eligible partner means—
					(A)a metropolitan
			 planning organization, a rural planning organization, or a regional council;
			 or
					(B)a metropolitan
			 planning organization, a rural planning organization, or a regional council,
			 and a State; and
					(3)the term
			 grant program means the sustainability challenge grant program
			 established under subsection (b).
				(b)Sustainability
			 challenge grant program establishedThe Director shall establish
			 a sustainability challenge grant program to make grants to eligible entities
			 to—
				(1)promote integrated
			 transportation, housing, energy, and economic development activities carried
			 out across policy and governmental jurisdictions;
				(2)promote
			 sustainable and location-efficient development; and
				(3)implement projects
			 identified in a comprehensive regional plan.
				(c)Grants
				(1)Micropolitan
			 statistical area or small metropolitan statistical areaThe total
			 amount awarded under this section to an eligible entity that represents all or
			 part of a micropolitan area, or a metropolitan area with a population of not
			 more than 200,000, may not exceed $15,000,000.
				(2)Metropolitan
			 statistical areas between 200,000 and 500,000The total amount
			 awarded under this section to an eligible entity that represents all or part of
			 a metropolitan statistical area with a population of more than 200,000 and less
			 than 500,000 may not exceed $35,000,000.
				(3)Large
			 metropolitan areasThe total amount awarded under this section to
			 an eligible entity that represents all or part of a metropolitan area with a
			 population of 500,000 may not exceed $100,000,000.
				(4)Federal
			 shareThe Federal share of the cost of a project under this
			 section may not exceed 80 percent.
				(5)Availability of
			 funds
					(A)In
			 generalAn eligible entity that receives a grant under the grant
			 program shall—
						(i)obligate any funds
			 received under the grant program not later than 3 years after the date on which
			 the grant agreement under subsection (g) is made; and
						(ii)expend any funds
			 received under the grant program not later than 5 years after the date on which
			 the grant agreement under subsection (g) is made.
						(B)Unobligated
			 amountsAfter the date described in subparagraph (A)(i), the
			 Secretary may award to another eligible entity, to carry out activities under
			 this section, any amounts that an eligible entity has not obligated under
			 subparagraph (A)(i).
					(d)ApplicationAn
			 eligible entity that desires a grant under this section shall submit to the
			 Director an application that contains—
				(1)a copy of the
			 comprehensive regional plan, whether developed as part of the comprehensive
			 planning grant program under section 7 or developed independently;
				(2)a description of
			 the project or projects proposed to be carried out using a grant under the
			 grant program;
				(3)a description of
			 any preliminary actions that have been or must be taken at the local or
			 regional level to implement the project or projects under paragraph (2),
			 including the revision of land use or zoning policies;
				(4)a signed copy of a
			 memorandum of understanding among local jurisdictions, including, as
			 appropriate, a State, units of general purpose local government, units of
			 special purpose local government, metropolitan planning organizations, rural
			 planning organizations, and regional councils that demonstrates—
					(A)the creation of a
			 consortium of units of general local government; and
					(B)a commitment to
			 implement the activities described in the comprehensive regional plan;
					(5)a certification
			 that the eligible entity has solicited public comment on the contents of the
			 project description under paragraph (2) that includes—
					(A)a certification
			 that the eligible entity has held 1 or more public hearings;
					(B)a description of
			 the process for receiving public comment;
					(C)a summary of the
			 comments received; and
					(D)such other
			 information as the Director may require;
					(6)a budget for the
			 project that includes the Federal share of the cost of the project or projects
			 requested and a description of the source of the non-Federal share; and
				(7)such additional
			 information as the Director may require.
				(e)SelectionIn
			 evaluating an application for a grant under the grant program, the Director
			 shall consider the extent to which the application—
				(1)furthers the
			 creation of livable communities;
				(2)demonstrates the
			 technical capacity of the eligible entity to carry out the project;
				(3)demonstrates the
			 extent to which the eligible entity has developed partnerships throughout an
			 entire micropolitan or metropolitan statistical area, including partnerships
			 with units of special purpose local government and public transportation
			 agencies;
				(4)demonstrates clear
			 and meaningful interjurisdictional cooperation and coordination of housing,
			 transportation, and environmental policies and plans;
				(5)demonstrates a
			 commitment to implementing a comprehensive regional plan and documents action
			 taken or planned to implement the plan, including—
					(A)rezoning or other
			 changes to land use controls to enable mixed-use, mixed-income
			 development;
					(B)planned or
			 proposed public transportation investments, including—
						(i)financial
			 contributions for capital and operating costs of public transportation;
						(ii)improvements for
			 bicycle riders and pedestrians;
						(iii)action taken to
			 increase the number of trips made using public transportation and bicycles and
			 by walking; and
						(iv)special efforts
			 to address the needs of elderly, disabled, and low-income populations,
			 including populations in rural areas;
						(C)investment in and
			 actions relating to plans or proposals for incentives, subsidies, or
			 requirements for developers to create and preserve affordable housing,
			 including—
						(i)workforce housing
			 and affordable housing for low-income families, particularly housing in
			 mixed-income, location-efficient neighborhoods with transit-oriented
			 development and access to public transportation, employment, and commercial and
			 other services; and
						(ii)affordable
			 housing for very low- and extremely low-income families, particularly housing
			 in mixed-income, location-efficient neighborhoods with transit-oriented
			 development;
						(D)actions taken to
			 promote transit-oriented development, including plans or proposals for zoning,
			 or for incentives, subsidies, or requirements for developers; and
					(E)planned or
			 proposed incentives, subsidies, or requirements designed to preserve
			 agricultural and rural land and other green space, including planned or
			 proposed programs for the purchase of development rights;
					(6)minimizes the
			 Federal share necessary to carry out the project;
				(7)identifies
			 original and innovative ideas to overcoming regional problems, including local
			 land use and zoning (or other code) obstacles to carrying out the comprehensive
			 regional plan;
				(8)promotes
			 location-efficient development through—
					(A)mixed-income,
			 mixed-use residential and commercial development that is accessible to jobs and
			 public transportation; or
					(B)development that
			 is pedestrian-friendly and includes complete street projects;
					(9)promotes diversity
			 among the geographic regions and the sizes of the population of the communities
			 served by recipients of grants under this section;
				(10)demonstrates that
			 a Federal grant is necessary to accomplish the project or projects proposed to
			 be carried out;
				(11)has a high
			 quality overall; and
				(12)demonstrates such
			 other qualities as the Director may determine.
				(f)Grant
			 activities
				(1)Planning
			 activitiesAn eligible entity that receives a grant under the
			 grant program may use not more than 10 percent of the grant for planning
			 activities.
				(2)Projects and
			 investmentsAn eligible entity that receives a grant under the
			 grant program shall carry out 1 or more projects that—
					(A)are designed to
			 achieve goals identified in a comprehensive regional plan; and
					(B)promote livable
			 communities through investment in—
						(i)transit-oriented
			 development;
						(ii)transportation
			 infrastructure and facilities, including public transportation, projects that
			 improve access to public transportation, structured parking near public
			 transportation, and complete street projects;
						(iii)short-term
			 operating funds to initiate a demonstration of new public transportation
			 services;
						(iv)promotion of
			 employer-based commuter benefit programs to increase public transportation
			 ridership;
						(v)promotion of trip
			 reduction programs and the use of transportation alternatives;
						(vi)creating or
			 preserving affordable housing for low-, very low-, and extremely low-income
			 families in mixed-income, mixed-use neighborhoods with access to public
			 transportation;
						(vii)brownfield
			 redevelopment, or other redevelopment of communities and commercial areas,
			 including the main streets of small towns;
						(viii)infrastructure
			 maintenance and improvement initiatives that support regionally integrated
			 planning and smart growth;
						(ix)energy efficiency
			 retrofit projects;
						(x)land banking for
			 transit-oriented development;
						(xi)implementing land
			 use, zoning, and other code reforms to promote location-efficient development
			 and sustainable development;
						(xii)other economic
			 development that is part of the comprehensive regional plan; and
						(xiii)other
			 activities consistent with the purposes of this Act, as determined by the
			 Director.
						(g)Grant
			 agreementEach eligible entity that receives a grant under this
			 section shall agree to establish, in coordination with the Director,
			 performance measures and reporting requirements that must be met at the end of
			 each year in which the eligible entity receives funds under the grant
			 program.
			(h)Violation of
			 grant agreementIf the Director determines that an eligible
			 entity has not met the performance measures established under subsection (g),
			 is not making reasonable progress toward meeting such measures, or is otherwise
			 in violation of the grant agreement, the Director may—
				(1)withhold financial
			 assistance until the performance measures are met; or
				(2)terminate the
			 grant agreement.
				(i)Report on the
			 sustainability challenge grant
				(1)In
			 generalNot later than 90 days after the date on which the grant
			 agreement under subsection (g) expires, an eligible entity that receives a
			 grant under this section shall submit a final report on the project to the
			 Council.
				(2)Contents of
			 reportThe report shall include—
					(A)a detailed
			 explanation of the activities undertaken using the grant, including an
			 explanation of the completed project and how it achieves specific
			 transit-oriented, transportation, housing, or sustainable community goals
			 within the region;
					(B)a discussion of
			 any obstacles encountered in the planning and implementation process and how
			 the eligible entity overcame the obstacles;
					(C)an evaluation of
			 the success of the project using the performance standards and measures
			 established under subsection (g), including an evaluation of the planning and
			 implementation process and how the project contributes to carrying out the
			 comprehensive regional plan; and
					(D)any other
			 information the Director may require.
					(3)Interim
			 reportThe Director may require an eligible entity to submit an
			 interim report, before the date on which the project for which the grant is
			 awarded is completed.
				(j)Authorization of
			 Appropriations
				(1)AuthorizationThere
			 are authorized to be appropriated to the Secretary for the award of grants
			 under this section, to remain available until expended—
					(A)$750,000,000 for
			 fiscal year 2011;
					(B)$1,250,000,000 for
			 fiscal year 2012; and
					(C)$1,750,000,000 for
			 fiscal year 2013.
					(2)Technical
			 assistanceOf amounts made available under this subsection, the
			 Director may use for technical assistance under section 5(c)(3) an amount that
			 does not exceed the lesser of—
					(A)0.5 percent of the
			 amounts made available under this subsection for a fiscal year; and
					(B)$2,000,000.
					
	
		1.Short titleThis Act may be cited as the
			 Livable Communities Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)Demographic trends
			 support the need for cooperation in land use planning and the development of
			 housing and transportation. The population of the United States will grow from
			 approximately 307,000,000 people to approximately 439,000,000 people during the
			 period between 2010 and 2050, an increase of more than 40 percent.
			(2)By 2025, nearly 1 in
			 every 5 people in the United States will be 65 years of age or older.
			(3)During the period between
			 1980 and 2000, the growth of the 99 largest metropolitan areas in the
			 continental United States consumed 16,000,000 acres of rural land, or about 1
			 acre for every new household.
			(4)In 2007, traffic
			 congestion caused people in large and small metropolitan areas of the United
			 States to waste 4,200,000,000 hours in traffic and to purchase an extra
			 2,800,000,000 gallons of fuel, for a congestion cost of $87,200,000,000. This
			 represents a 5-fold increase in wasted time and cost since 1982.
			(5)The Energy Information
			 Administration of the Department of Energy forecasts that driving will increase
			 59 percent between 2005 and 2030, far outpacing the projected 23-percent
			 increase in population.
			(6)According to the United
			 States Census Bureau, only 54 percent of households in the United States have
			 access to public transportation, limiting their transportation options.
			(7)In 2008, voters
			 throughout the United States approved State and local ballot initiatives that
			 supported public transportation 79 percent of the time, even when it meant
			 local taxes would be raised or continued.
			(8)Demographers estimate
			 that as much as 30 percent of current demand for housing is for housing in
			 dense, walkable, mixed-use communities, and that less than 2 percent of new
			 housing is in this category.
			(9)The average household
			 spends 19 percent of its household budget on transportation, and some very
			 low-income households spend as much as 55 percent of the household budget on
			 transportation. Households with good access to public transportation spend only
			 9 percent of the household budget on transportation, which increases the
			 portion of the household budget available for other critical household
			 needs.
			(10)The need for safe and
			 affordable housing is great. Fifty-four percent of renters spend more than 30
			 percent of their income on housing costs, and 29 percent of renters pay more
			 than 50 percent of their income for housing. In 2007, there was a shortage of
			 2,800,000 units of affordable housing for extremely low-income renter
			 households. An estimated 6,000,000 households live with moderate or severe
			 housing conditions, including heating, plumbing, and electrical problems, and
			 24,000,000 households face significant lead-based paint hazards.
			(11)People who live in areas
			 of compact development (where housing, shopping, jobs, and public
			 transportation are in close proximity) drive 20 to 40 percent less than people
			 who live in average development patterns in the United States.
			(12)When the effects of
			 emissions savings from passengers taking transit instead of driving and the
			 reduction in vehicle miles traveled due to the impact of transit on land use
			 are taken into account, public transportation in the United States reduces
			 carbon dioxide emissions by nearly 37,000,000 metric tons each year.
			(13)Transportation accounts
			 for 70 percent of the oil consumed in the United States and nearly
			 1/3 of carbon emissions in the United States come from the
			 transportation sector. Reducing the growth of the number of miles driven and
			 providing transportation alternatives through good planning and sustainable
			 development is a necessary part of the energy independence and climate change
			 strategies of the United States.
			(14)A number of studies,
			 reports, and articles by organizations including the Environmental Protection
			 Agency, the National Association of Realtors, and the Transit Cooperative
			 Research Project have found that one of the keys to revitalizing and
			 maintaining the character of town centers and preserving surrounding
			 agricultural land in small and rural communities is to prevent commercial and
			 residential development on the outskirts of town, by promoting integrated
			 housing, economic, and transportation development in town centers.
			(15)More than 1,600,000
			 rural households do not have access to cars.
			(16)The burden of
			 transportation costs is especially heavy for low-income rural residents,
			 because residents of rural areas drive approximately 17 percent more than
			 residents of urban areas.
			(17)Demand for public
			 transportation in rural and small town communities is growing. Between 2002 and
			 2005, ridership on small urban and rural public transportation systems
			 increased 20 percent.
			(18)Poorly planned
			 development in rural areas can fragment agricultural and forest lands, pollute
			 waterways with surface water runoff, cause unnecessary environmental impacts,
			 strain the capacity of rural roads, and sap economic vitality from existing
			 main street commercial areas.
			(19)Funding for integrated
			 housing, transportation, energy, environmental, and economic development and
			 other land use planning efforts at the local and regional levels is necessary
			 to provide for sustainable development and smart growth.
			(20)Responsibilities related
			 to health hazards in housing are not clearly delineated among Federal agencies.
			 Categorical housing, health, energy assistance, and environmental programs are
			 narrowly defined and often miss opportunities to address multiple hazards in
			 the same dwelling simultaneously. Enabling Federal programs to embrace a
			 comprehensive healthy housing approach will require removing unnecessary
			 Federal statutory and regulatory barriers, and creating incentives to advance
			 the complementary goals of environmental health, energy conservation, and
			 housing availability in relevant programs.
			3.PurposesThe purposes of this Act are—
			(1)to facilitate and improve
			 the coordination of housing, community development, transportation, energy, and
			 environmental policy in the United States;
			(2)to coordinate Federal
			 policies and investments to promote sustainable development;
			(3)to encourage regional
			 planning for livable communities and the adoption of sustainable development
			 techniques, including transit-oriented development;
			(4)to provide a variety of
			 safe, reliable transportation choices, with special emphasis on public
			 transportation and complete streets, in order to reduce traffic congestion,
			 greenhouse gas emissions, and dependence on foreign oil;
			(5)to provide long-term
			 affordable, accessible, energy-efficient, and location-efficient housing
			 choices for people of all ages, incomes, races, and ethnicities, and to make
			 the combined costs of housing and transportation more affordable to
			 families;
			(6)to support, revitalize,
			 and encourage growth in existing communities, in order to maximize the
			 cost-effectiveness of existing infrastructure and preserve undeveloped
			 lands;
			(7)to promote economic
			 development and competitiveness by connecting the housing and employment
			 locations of workers, reducing traffic congestion, and providing families with
			 access to essential services;
			(8)to preserve the
			 environment and natural resources, including agricultural and rural land and
			 green spaces; and
			(9)to support public health
			 and improve the quality of life for the residents of, and workers in,
			 communities by promoting healthy, walkable neighborhoods, access to green
			 space, and the mobility to pursue greater opportunities.
			4.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Active
			 transportationThe term active transportation means
			 modes of transportation powered solely by human energy, including bicycling and
			 walking.
			(2)Affordable
			 housingThe term affordable housing means housing,
			 the cost of which does not exceed 30 percent of the income of a family.
			(3)Census
			 tractThe term census tract means a small,
			 relatively permanent statistical subdivision of a county, delineated by a local
			 committee of census data users for the purpose of presenting data.
			(4)ChairpersonThe
			 term Chairperson means the Chairperson of the Interagency Council
			 on Sustainable Communities.
			(5)Complete
			 streetThe term complete street means a street that
			 enables all travelers, particularly public transit users, bicyclists,
			 pedestrians (including individuals of all ages and individuals with
			 disabilities), and motorists, to use the street safely and efficiently.
			(6)Comprehensive regional
			 planThe term comprehensive regional plan means a
			 plan that—
				(A)identifies land use,
			 transportation, community development, housing, economic development,
			 environmental, energy, public health, and infrastructure needs and goals in a
			 region;
				(B)provides strategies for
			 meeting the needs and goals described in subparagraph (A), including strategies
			 for—
					(i)providing long-term
			 affordable, accessible, energy-efficient, and location-efficient housing
			 choices for people of all ages, incomes, races, and ethnicities;
					(ii)reducing growth in
			 vehicle miles traveled, in order to reduce traffic congestion, oil consumption,
			 and regional greenhouse gas emissions from transportation;
					(iii)encouraging economic
			 competitiveness and economic development;
					(iv)increasing the
			 connectivity of the region by increasing public transportation ridership,
			 improving access to transportation alternatives, and effectively implementing a
			 coordinated human services transportation plan; and
					(v)preserving the
			 environment and natural resources; and
					(C)prioritizes projects for
			 funding and implementation.
				(7)Consortium of units of
			 general local governmentsThe term consortium of units of
			 general local governments means a consortium of geographically
			 contiguous units of general local government that the Secretary
			 determines—
				(A)represents all or part of
			 a metropolitan statistical area, a micropolitan statistical area, or a noncore
			 area;
				(B)has the authority under
			 State, tribal, or local law to carry out planning activities, including
			 surveys, land use studies, environmental or public health analyses, and
			 development of urban revitalization plans; and
				(C)has provided
			 documentation to the Secretary sufficient to demonstrate that the purpose of
			 the consortium is to carry out a project using a grant awarded under this
			 Act.
				(8)Coordinated human
			 services transportationThe term coordinated human services
			 transportation means transportation services consistent with the
			 coordinated public transportation-human services transportation plans required
			 under chapter 53 of title 49, United States Code.
			(9)CouncilThe
			 term Council means the Interagency Council on Sustainable
			 Communities established under section 6.
			(10)DepartmentThe
			 term Department means the Department of Housing and Urban
			 Development.
			(11)DirectorThe
			 term Director means the Director of the Office of Sustainable
			 Housing and Communities established under section 5.
			(12)Extremely low-income
			 familyThe term extremely low-income family means a
			 family that has an income that does not exceed—
				(A)30 percent of the median
			 income in the area where the family lives, as determined by the Secretary, with
			 appropriate adjustments for the size of the family; or
				(B)a percentage of the
			 median income in the area where the family lives, as determined by the
			 Secretary upon a finding by the Secretary that such percentage is necessary due
			 to unusually high or low family incomes in the area where the family
			 lives.
				(13)Healthy
			 housingThe term healthy housing means housing that
			 is designed, constructed, rehabilitated, and maintained in a manner that
			 supports the health of the occupants of the housing.
			(14)High-poverty
			 areaThe term high-poverty area means a census
			 tract, or a group of contiguous census tracts, that has a poverty rate of 20
			 percent or more.
			(15)Housing-related health
			 hazardThe term housing-related health hazard means
			 any biological, physical, or chemical source of exposure or condition in, or
			 immediately adjacent to, housing that could adversely affect human
			 health.
			(16)Indian
			 tribeThe term Indian tribe has the same meaning as
			 in section 4 of the Native American Housing Assistance and Self-Determination
			 Act of 1996 (25 U.S.C. 4103).
			(17)Integrated active
			 transportation networkThe term integrated active
			 transportation network means a network of facilities for active
			 transportation, including bicycle lanes, bikeways, bicycle boulevards,
			 pedestrian and bicycle trails, and sidewalks that are coordinated to provide
			 safe and convenient connections to public transportation, workplaces, schools,
			 residences, businesses, recreation areas, and other community activity
			 centers.
			(18)Livable
			 communityThe term livable community means a
			 metropolitan, urban, suburban, or rural community that—
				(A)provides safe, reliable,
			 and accessible transportation choices;
				(B)provides long-term
			 affordable, accessible, energy-efficient, and location-efficient housing
			 choices for people of all ages, incomes, races, and ethnicities;
				(C)supports, revitalizes,
			 and encourages the growth of existing communities and maximizes the
			 cost-effectiveness of existing infrastructure;
				(D)promotes economic
			 development and economic competitiveness;
				(E)preserves the environment
			 and natural resources;
				(F)protects agricultural
			 land, rural land, and green spaces; and
				(G)supports public health
			 and improves the quality of life for residents of, and workers in, the
			 community.
				(19)Location-efficientThe
			 term location-efficient characterizes mixed-use development or
			 neighborhoods that integrate housing, commercial development, and facilities
			 and amenities including employment, healthcare and human services, educational
			 facilities, and transportation—
				(A)to enhance
			 mobility;
				(B)to encourage
			 transit-oriented development;
				(C)to encourage infill
			 development and maximize the use of existing infrastructure; and
				(D)to reduce growth in
			 vehicle miles traveled and the transportation costs and energy requirements
			 associated with ownership or rental of a home.
				(20)Low-income
			 familyThe term low-income family has the meaning
			 given that term in section 3(b) of the United States Housing Act of 1937 (42
			 U.S.C. 1437a(b)).
			(21)Metropolitan planning
			 organizationThe term metropolitan planning
			 organization means—
				(A)a metropolitan planning
			 organization described in section 134(b) of title 23, United States Code;
			 or
				(B)a metropolitan planning
			 organization described in section 5303(b) of title 49, United States
			 Code.
				(22)Metropolitan
			 statistical areaThe term metropolitan statistical
			 area means a county or group of counties that—
				(A)is designated by the
			 Office of Management and Budget as a metropolitan statistical area; and
				(B)has 1 or more large
			 population centers with a population of not less than 50,000 and adjacent
			 territory with a high level of integration with the core.
				(23)Micropolitan
			 statistical areaThe term micropolitan statistical
			 area means a county or group of counties that—
				(A)is designated by the
			 Office of Management and Budget as a micropolitan statistical area; and
				(B)has 1 or more large urban
			 clusters with a population of not less than 10,000 and not more than
			 50,000.
				(24)Noncore
			 areaThe term noncore area means a county or group
			 of counties that are not designated by the Office of Management and Budget as a
			 micropolitan statistical area or metropolitan statistical area.
			(25)Older
			 adultThe term older adult means an elderly person,
			 as defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(b)).
			(26)OfficeThe
			 term Office means the Office of Sustainable Housing and
			 Communities established under section 5.
			(27)Regional
			 councilThe term regional council means a
			 multi-service regional organization with State and locally defined boundaries
			 that is—
				(A)accountable to units of
			 general local government;
				(B)delivers a variety of
			 Federal, State, and local programs; and
				(C)performs planning
			 functions and provides professional and technical assistance.
				(28)Rural planning
			 organizationThe term rural planning organization
			 means a voluntary regional organization of local elected officials and
			 representatives of local transportation systems that—
				(A)works in cooperation with
			 the department of transportation (or equivalent entity) of a State to plan
			 transportation networks and advise officials of the State on transportation
			 planning; and
				(B)is located in a rural
			 area—
					(i)with a population of not
			 less than 5,000; and
					(ii)that is not located in
			 an area represented by a metropolitan planning organization.
					(29)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			(30)StateThe
			 term State has the meaning given that term by the Secretary, by
			 rule.
			(31)Sustainable
			 developmentThe term sustainable development means a
			 pattern of resource use designed to create livable communities by—
				(A)providing a variety of
			 safe, reliable, and accessible transportation choices, with special emphasis on
			 public transportation and complete streets, in order to reduce traffic
			 congestion, greenhouse gas emissions, and oil consumption;
				(B)providing long-term
			 affordable, accessible, energy-efficient, and location-efficient housing
			 choices for people of all income levels, ages, races, and ethnicities;
				(C)supporting, revitalizing,
			 and encouraging the growth of communities and maximizing the cost-effectiveness
			 of existing infrastructure;
				(D)promoting economic
			 development and economic competitiveness;
				(E)preserving the
			 environment and natural resources;
				(F)protecting agricultural
			 land, rural land, and green spaces; and
				(G)supporting public health
			 and improving the quality of life for residents of, and workers in, a
			 community.
				(32)Transit-oriented
			 developmentThe term transit-oriented development
			 means high-density, walkable, location-efficient, mixed-use development,
			 including commercial development, affordable housing, and market-rate housing,
			 that is within walking distance of and accessible to 1 or more public
			 transportation facilities.
			(33)Unit of general local
			 governmentThe term unit of general local government
			 means—
				(A)a city, county, town,
			 township, parish, village, or other general purpose political subdivision of a
			 State; or
				(B)a combination of general
			 purpose political subdivisions, as determined by the Secretary.
				(34)Unit of special
			 purpose local governmentThe term unit of special purpose
			 local government—
				(A)means a division of a
			 unit of general purpose government that serves a special purpose and does not
			 provide a broad array of services; and
				(B)includes an entity such
			 as a school district, a housing agency, a transit agency, and a parks and
			 recreation district.
				(35)Very low-income
			 familyThe term very low-income family has the same
			 meaning as in section 3(b) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(b)).
			(36)Workforce
			 housingThe term workforce housing means housing,
			 the cost of which does not exceed 30 percent of—
				(A)120 percent of the median
			 income in the area where the family lives, as determined by the Secretary, with
			 appropriate adjustments for the size of the family; or
				(B)a percentage, as
			 determined by the Secretary, of the median income in the area where the family
			 lives, upon a finding by the Secretary that such percentage is necessary due to
			 unusually high or low family incomes in the area where the family lives.
				5.Office of Sustainable
			 Housing and Communities
			(a)Office
			 establishedThere is established in the Department an Office of
			 Sustainable Housing and Communities, which shall—
				(1)coordinate Federal
			 policies and initiatives that foster livable communities—
					(A)to encourage sustainable
			 development at the State, regional, and local levels;
					(B)to encourage the
			 development of comprehensive regional plans;
					(C)to foster
			 energy-efficient communities and housing;
					(D)to provide long-term
			 affordable, accessible, energy-efficient, healthy, location-efficient housing
			 choices for people of all ages, incomes, races, and ethnicities, particularly
			 for low-, very low-, and extremely low-income families; and
					(E)to achieve other goals
			 consistent with the purposes of this Act;
					(2)review Federal programs
			 and policies to determine barriers to sustainable communities and make
			 recommendations to promote sustainability in the Department and throughout the
			 Federal Government;
				(3)conduct research and
			 advise the Secretary on the research agenda of the Department relating to
			 sustainable development, in coordination with the Office of Policy Development
			 and Research of the Department;
				(4)provide support for
			 participation by the Secretary in the activities of the Council;
				(5)implement and oversee the
			 grant programs established under this Act by—
					(A)developing grant
			 applications for each grant program;
					(B)promulgating regulations
			 relating to each grant program;
					(C)selecting recipients of
			 grants under each grant program;
					(D)creating performance
			 measures for recipients of grants under each grant program;
					(E)developing technical
			 assistance and other guidance to assist recipients of grants and potential
			 applicants for grants under each grant program;
					(F)monitoring and evaluating
			 the performance of recipients of grants under each grant program; and
					(G)carrying out such other
			 activities relating to the administration of the grant programs under this Act
			 as the Secretary determines are necessary;
					(6)provide guidance,
			 information on best practices, and technical assistance to communities seeking
			 to adopt sustainable development policies and practices;
				(7)administer initiatives of
			 the Department relating to the policies described in paragraph (1), as
			 determined by the Secretary;
				(8)work with the Federal
			 Transit Administration of the Department of Transportation—
					(A)to encourage
			 transit-oriented development; and
					(B)to coordinate Federal
			 housing, community development, and transportation policies, including the
			 policies described in paragraph (1); and
					(9)coordinate with and
			 conduct outreach to Federal agencies, including the Federal Transit
			 Administration of the Department of Transportation and the Office of Smart
			 Growth of the Environmental Protection Agency, on sustainability issues,
			 including methods to reduce duplicative programs and improve the efficiency and
			 effectiveness of programs within the Department of Transportation, the
			 Environmental Protection Agency, and the Department of Housing and Urban
			 Development.
				(b)DirectorThe
			 head of the Office shall be the Director of the Office of Sustainable Housing
			 and Communities.
			(c)Duties relating to
			 grant programs
				(1)In
			 generalThe Director, in coordination with the Council or a
			 working group established by the Council under section 6(b)(6), shall carry out
			 the grant programs established under this Act.
				(2)Small and rural
			 communities grants programThe Director shall coordinate with the
			 Council, or a working group established by the Council under section 6(b)(6),
			 and the Secretary of Agriculture to make grants to small and rural communities
			 under section 7(c)(1)(A) and section 8(c)(1)(A).
				(3)Interim working
			 groupDuring the period between the date of enactment of this Act
			 and the date on which a memorandum of understanding is signed under section
			 6(a)(7), in carrying out the grant programs under this Act, the Secretary shall
			 consult with an interim working group that includes the Secretary of
			 Transportation, the Administrator of the Environmental Protection Agency (or
			 the designee of such Secretary or Administrator), and representatives from such
			 other Federal agencies, departments, or offices, as the President may
			 determine.
				(4)Technical assistance
			 for grant recipients and applicants
					(A)In
			 generalThe Director may—
						(i)coordinate with the
			 members of the Council to establish interagency and multidisciplinary teams to
			 provide technical assistance to recipients of, and prospective applicants for,
			 grants under this Act;
						(ii)by Federal interagency
			 agreement, transfer funds to another Federal agency to facilitate and support
			 technical assistance; and
						(iii)make contracts with
			 third parties to provide technical assistance to grant recipients and
			 prospective applicants for grants.
						(B)Rural and small
			 communities technical assistanceIn consultation with the
			 Council, the Director shall develop cooperative arrangements with the Secretary
			 of Agriculture, the Administrator of the Environmental Protection Agency, and
			 the Secretary of Transportation to provide technical assistance to small and
			 rural communities applying for grants under section 7(c)(1)(A) or section
			 8(c)(1)(A).
					(d)Report on housing
			 location affordability index
				(1)StudyThe
			 Director shall conduct a study on—
					(A)the development of a
			 housing location affordability index that includes both housing and
			 transportation costs; and
					(B)ways in which the
			 affordability index described in subparagraph (A) could be made available to
			 the public to inform consumers of the combined costs of housing and
			 transportation.
					(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Director shall
			 submit to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives a
			 report on the study under paragraph (1).
				(e)Report on Incentives
			 for Energy-Efficient Mortgages and Location-Efficient Mortgages
				(1)DefinitionsIn
			 this subsection—
					(A)the term
			 energy-efficient mortgage means a mortgage loan under which the
			 income of the borrower, for purposes of qualification for such loan, is
			 considered to be increased by not less than $1 for each $1 of savings projected
			 to be realized by the borrower as a result of cost-effective energy-saving
			 design, construction, or improvements (including use of renewable energy
			 sources, such as solar, geothermal, biomass, and wind, super-insulation,
			 energy-saving windows, insulating glass and film, and radiant barrier) for the
			 home for which the loan is made; and
					(B)the term
			 location-efficient mortgage means a mortgage loan under
			 which—
						(i)the income of the
			 borrower, for purposes of qualification for such loan, is considered to be
			 increased by not less than $1 for each $1 of savings projected to be realized
			 by the borrower because the location of the home for which the loan is made
			 will result in decreased transportation costs for the household of the
			 borrower; or
						(ii)the sum of the
			 principal, interest, taxes, and insurance due under the mortgage loan is
			 decreased by not less than $1 for each $1 of savings projected to be realized
			 by the borrower because the location of the home for which the loan is made
			 will result in decreased transportation costs for the household of the
			 borrower.
						(2)Study
					(A)In
			 generalThe Director shall conduct a study on incentives for
			 encouraging lenders to make, and homebuyers and homeowners to participate in,
			 energy-efficient mortgages and location-efficient mortgages, including—
						(i)fee reductions;
						(ii)fee waivers;
						(iii)interest rate
			 reductions; and
						(iv)adjustment of mortgage
			 qualifications.
						(B)ConsiderationsIn
			 studying the incentives under subparagraph (A), the Secretary shall
			 consider—
						(i)the potential for lower
			 risk of default on energy-efficient mortgages and location-efficient mortgages
			 in comparison to mortgages that are not energy-efficient or location-efficient;
			 and
						(ii)any other factors
			 affecting the feasibility, affordability, and sustainability of
			 energy-efficient mortgages and location-efficient mortgages.
						(3)ReportNot
			 later than 1 year after the date of enactment of this Act, the Director shall
			 submit to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives a
			 report on the study under paragraph (2).
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out this section.
			6.Interagency Council on
			 Sustainable Communities
			(a)Establishment of
			 Council
				(1)EstablishmentThere
			 is established in the executive branch an independent entity to be known as the
			 Interagency Council on Sustainable Communities.
				(2)Members
					(A)In
			 generalThe members of the Council shall be—
						(i)the Secretary, the
			 Secretary of Transportation, and the Administrator of the Environmental
			 Protection Agency; and
						(ii)such representatives
			 from other Federal agencies, departments, or offices in the executive branch as
			 the President may prescribe.
						(B)Designees
						(i)In
			 generalThe head of a Federal agency described in subparagraph
			 (A) may select a designee to serve in the place of the head of the Federal
			 agency on the Council.
						(ii)QualificationsThe
			 head of a Federal agency that selects a designee under clause (i) shall ensure
			 that the designee has the appropriate experience and authority to serve on the
			 Council.
						(C)PayThe
			 members of the Council shall serve with no additional pay.
					(3)Chairperson
					(A)ChairpersonThe
			 Chairperson of the Council shall be, in successive terms—
						(i)the Secretary;
						(ii)the Secretary of
			 Transportation; and
						(iii)the Administrator of
			 the Environmental Protection Agency.
						(B)DutiesThe
			 Chairperson shall—
						(i)set the time, date, and
			 location of each meeting of the Council; and
						(ii)in consultation with the
			 members of the Council, set the agenda for each meeting of the Council.
						(C)TermThe
			 Chairperson shall serve for a term of 1 year.
					(D)First
			 ChairpersonThe Secretary shall be the first individual to serve
			 as Chairperson after the date of enactment of this Act.
					(4)Executive director and
			 staff
					(A)Executive
			 director
						(i)Appointment and
			 compensationThe Council shall appoint an Executive Director, who
			 shall be compensated at a rate not to exceed the rate of basic pay for level V
			 of the Executive Schedule under section 5316 of title 5, United States
			 Code.
						(ii)Sense of
			 CongressIt is the sense of Congress that the Council should
			 appoint an Executive Director not later than 90 days after the date of
			 enactment of this Act.
						(B)Additional
			 personnelWith the approval of the Council, the Executive
			 Director of the Council may appoint and fix the compensation of such additional
			 personnel as the Executive Director determines are necessary to carry out the
			 duties of the Council.
					(C)Detailees from other
			 agenciesUpon request of the Council, the head of any Federal
			 agency may detail any of the personnel of such agency to the Council to assist
			 the Council in carrying out its duties under this section.
					(D)Experts and
			 consultantsWith the approval of the Council, the Executive
			 Director of the Council may procure temporary and intermittent services
			 pursuant to section 3109(b) of title 5, United States Code.
					(5)Consultation with
			 additional secretaries and administrators
					(A)ConsultationIn
			 carrying out its duties under this section, the Council may consult with the
			 heads of departments, agencies, and offices in the executive branch, including
			 the Secretary of Energy, the Secretary of Education, the Secretary of
			 Agriculture, the Secretary of Health and Human Services, the Secretary of
			 Commerce, the Secretary of the Interior, the Chairman of the Council on
			 Environmental Quality, and the Director of the White House Office of Urban
			 Affairs.
					(B)Participation in
			 meetings of CouncilThe head of a department, agency, or office
			 with whom the Council consults under subparagraph (A) may participate in a
			 meeting of the Council.
					(C)Information
			 sharingThe head of each Federal agency shall make available to
			 the Council such information as may be necessary for the Council to carry out
			 its duties under this section.
					(6)MeetingsThe
			 Council shall meet—
					(A)not later than 90 days
			 after the date of enactment of this Act; and
					(B)not less frequently than
			 3 times each year.
					(7)GovernanceNot
			 later than 120 days after the date of enactment of this Act, the members of the
			 Council shall develop and sign a memorandum of understanding that establishes
			 rules relating to the governance of the Council, including rules relating to
			 the process by which decisions of the Council are made.
				(8)Incorporation of work
			 of interim working groupAny activities carried out by an interim
			 working group pursuant to section 5(c)(2) shall be incorporated into the
			 activities of the Council, effective on the date on which the memorandum of
			 understanding under paragraph (7) is signed.
				(b)Duties of the
			 councilThe Council shall—
				(1)ensure interagency
			 coordination of Federal policy on sustainable development;
				(2)conduct outreach to
			 nonprofit and for-profit organizations and State and local governments to build
			 partnerships and knowledge relating to sustainable development;
				(3)with respect to
			 sustainable development efforts by departments and agencies of the Federal
			 Government—
					(A)coordinate the research
			 agendas of the departments and agencies, to consolidate or eliminate
			 overlapping or duplicative efforts; and
					(B)review Federal
			 sustainable housing programs at each department and agency, report the results
			 of the review on the website of the Council not less than frequently than
			 annually, and make recommendations to Congress with respect to the
			 review;
					(4)establish a clearinghouse
			 for guidance, best practices, and other information for communities undertaking
			 activities relating to sustainable development;
				(5)coordinate an assessment
			 by departments and agencies of the Federal Government of impediments to
			 sustainable development, including impediments created by Federal programs, and
			 the development of recommendations for methods for overcoming such
			 impediments;
				(6)coordinate with the
			 Director on activities relating to the grant programs established under this
			 Act, as described in section 5(a)(5), or establish a working group to
			 coordinate with the Director on such activities;
				(7)lead the Federal
			 initiative to support healthy housing and eradicate housing-related health
			 hazards by—
					(A)reviewing, monitoring,
			 and evaluating Federal housing, health, energy, and environmental programs and
			 identifying areas of overlap and duplication that could be improved;
					(B)identifying best
			 practices and model programs, including practices and programs that link
			 services for low-income families and services for health hazards;
					(C)identifying best
			 practices for finance products, building codes, and regulatory
			 practices;
					(D)researching training
			 programs and work practices that can accurately assess housing-related health
			 hazards;
					(E)promoting collaboration
			 among Federal, State, local, and tribal agencies and non-governmental
			 organizations; and
					(F)coordinating with all
			 relevant Federal agencies; and
					(8)coordinate with the
			 Director to develop common performance measures to assess the progress and
			 effectiveness of projects carried out using grants made under this Act,
			 including efforts to provide detailed and in-depth analysis, data collection,
			 and application of rigorous methods of measuring and addressing the impacts and
			 outcomes of the projects, particularly with respect to the extent to which the
			 projects have—
					(A)provided improved and
			 efficient access to jobs and other activities throughout metropolitan areas and
			 micropolitan areas and regions;
					(B)reduced carbon emissions
			 and petroleum consumption associated with transportation on per capita and
			 vehicle-miles-traveled bases, and made other environmental improvements, as
			 determined by the Council;
					(C)increased energy
			 efficiency in communities and housing;
					(D)improved the availability
			 and quality of long-term affordable and location-efficient housing for people
			 of all income levels, particularly in mixed-income neighborhoods with access to
			 public transportation;
					(E)encouraged density and
			 mixed-use development within ½ mile of transit stations in regions with fixed
			 guideway transit;
					(F)increased the number of
			 trips taken by walking, biking, and transit in a region;
					(G)encouraged
			 location-efficient development and the use of existing infrastructure in a
			 region; and
					(H)prompted an increase in
			 comprehensive regional land use planning efforts, including the preservation of
			 agricultural and rural land and green spaces.
					(c)Reports
				(1)Annual
			 reportNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter, the Council shall submit to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives a report that
			 contains—
					(A)a description of the
			 activities and accomplishments of the Council;
					(B)an evaluation of the
			 development and implementation of performance measures to guide progress on
			 cost-effective and outcome-oriented investment and a description of possible
			 impediments to developing effective performance measures; and
					(C)recommendations, if any,
			 for legislation or other action necessary to eradicate housing-related health
			 hazards.
					(2)RecommendationsNot
			 later than 1 year after the date of enactment of this Act, the Council shall
			 submit to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives a
			 report that contains—
					(A)an analysis of
			 impediments to sustainable development; and
					(B)recommendations for
			 action by the Federal Government on issues relating to sustainable
			 development.
					(d)Studies and
			 reports
				(1)GAO study of Federal
			 actions and reportNot later than 3 years after the date of
			 enactment of this Act, the Comptroller General shall submit to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives a report that
			 contains—
					(A)an updated analysis of
			 impediments to sustainable development, as described in subsection (c)(2)(A);
			 and
					(B)a description of actions
			 taken by the Federal Government to implement the recommendations made by the
			 Council in the report under subsection (c)(2)(B).
					(2)Council study on
			 sustainable building features and indoor environmental quality in
			 housing
					(A)In
			 generalThe Council, in consultation with Secretary of Energy,
			 the Directors of the National Institute of Standards and Technology, the
			 Director of the Centers for Disease Control and Prevention, the National
			 Institute of Environmental Health Sciences, and any other Federal agency the
			 Director determines is appropriate, shall conduct a detailed study of how
			 sustainable building features, such as energy efficiency, in housing affect the
			 quality of the indoor environment, the prevalence of housing-related health
			 hazards, and the health of occupants.
					(B)Contents of
			 studyThe study under subparagraph (A) shall—
						(i)investigate the effect of
			 sustainable building features on the quality of the indoor environment and the
			 prevalence of housing-related health hazards;
						(ii)investigate how
			 sustainable building features, such as energy efficiency, influence the health
			 of occupants; and
						(iii)comprehensively
			 evaluate the effects on indoor environmental quality.
						(C)ReportNot
			 later than 3 years after the date of enactment of this Act, the Council shall
			 submit to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives a
			 report on the results of the study under subparagraph (A).
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			7.Comprehensive planning
			 grant program
			(a)DefinitionsIn
			 this section—
				(1)the term eligible
			 entity means—
					(A)a partnership between a
			 consortium of units of general local government and an eligible partner;
			 or
					(B)an Indian tribe,
			 if—
						(i)the Indian tribe
			 has—
							(I)a tribal entity that
			 performs housing and land use planning functions; and
							(II)a tribal entity that
			 performs transportation and transportation planning functions; and
							(ii)the Secretary determines
			 that the isolated location and land expanse of the Indian tribe require the
			 Secretary to treat the tribe as an eligible entity for purposes of carrying out
			 activities using a grant under this section;
						(2)the term eligible
			 partner means—
					(A)a metropolitan planning
			 organization, a rural planning organization, or a regional council; or
					(B)a metropolitan planning
			 organization, a rural planning organization, or a regional council, and—
						(i)a State;
						(ii)an Indian tribe;
			 or
						(iii)a State and an Indian
			 tribe; and
						(3)the term grant
			 program means the comprehensive planning grant program established under
			 subsection (b).
				(b)Comprehensive planning
			 grant program establishedThe Director shall establish a
			 comprehensive planning grant program to make grants to eligible entities to
			 carry out a project—
				(1)to coordinate land use,
			 housing, transportation, including coordinated human services transportation,
			 infrastructure, and environmental planning processes, across jurisdictions and
			 agencies;
				(2)to identify potential
			 regional partnerships for developing and implementing a comprehensive regional
			 plan;
				(3)to conduct or update
			 housing, infrastructure, transportation, energy, and environmental assessments
			 to determine regional needs and promote sustainable development;
				(4)to develop or
			 update—
					(A)a comprehensive regional
			 plan; or
					(B)goals and strategies to
			 implement an existing comprehensive regional plan; and
					(5)to implement local zoning
			 and other code changes necessary to implement a comprehensive regional plan and
			 promote sustainable development.
				(c)Grants
				(1)Diversity of
			 granteesThe Director shall ensure geographic diversity among and
			 adequate representation from each of the following categories:
					(A)Small and rural
			 communitiesEligible entities that represent all or part of a
			 noncore area, a micropolitan area, or a small metropolitan statistical area
			 with a population of not more than 200,000.
					(B)Mid-sized metropolitan
			 communitiesEligible entities that represent all or part of a
			 metropolitan statistical area with a population of more than 200,000 and not
			 more than 500,000.
					(C)Large metropolitan
			 communitiesEligible entities that represent all or part of a
			 metropolitan statistical area with a population of more than 500,000.
					(2)Award of funds to small
			 and rural communities
					(A)In
			 generalThe Director shall award not less than 15 percent of the
			 funds under the grant program to eligible entities described in paragraph
			 (1)(A).
					(B)Insufficient
			 applicationsIf the Director determines that insufficient
			 approvable applications have been submitted by eligible entities described in
			 paragraph (1)(A), the Director may award less than 15 percent of the funds
			 under the grant program to eligible entities described in paragraph
			 (1)(A).
					(3)Federal share
					(A)In
			 generalExcept as provided in subparagraph (B), the Federal share
			 of the cost of a project carried out using a grant under the grant program may
			 not exceed 80 percent.
					(B)Indian
			 tribesIn the case of an eligible entity that is an Indian tribe,
			 the Federal share of the cost of a project carried out using a grant under the
			 grant program may be 100 percent.
					(C)In-kind
			 contributionsFor the purposes of this section, in-kind
			 contributions may be used for all or part of the non-Federal share of the cost
			 of a project carried out using a grant under the grant program.
					(4)Availability of
			 funds
					(A)In
			 generalAn eligible entity that receives a grant under the grant
			 program shall—
						(i)obligate any funds
			 received under the grant program not later than 2 years after the date on which
			 the grant agreement under subsection (g) is made; and
						(ii)expend any funds
			 received under the grant program not later than 4 years after the date on which
			 the grant agreement under subsection (g) is made.
						(B)Unobligated
			 amountsAfter the date described in subparagraph (A)(i), the
			 Secretary may award to another eligible entity, to carry out activities under
			 this section, any amounts that an eligible entity has not obligated under
			 subparagraph (A)(i).
					(d)Application
				(1)In
			 generalAn eligible entity that desires a grant under this
			 section shall submit to the Director an application, at such time and in such
			 manner as the Director shall prescribe, that contains—
					(A)a description of the
			 project proposed to be carried out by the eligible entity;
					(B)a budget for the project
			 that includes the anticipated Federal share of the cost of the project and a
			 description of the source of the non-Federal share;
					(C)the designation of a lead
			 agency or organization, which may be the eligible entity, to receive and manage
			 any funds received by the eligible entity under the grant program;
					(D)a signed copy of a
			 memorandum of understanding among local jurisdictions, including, as
			 appropriate, a State, a tribe, units of general purpose local government, units
			 of special purpose local government, metropolitan planning organizations, rural
			 planning organizations, and regional councils that demonstrates—
						(i)the creation of an
			 eligible entity;
						(ii)a description of the
			 nature and extent of planned collaboration between the eligible entity and any
			 partners of the eligible entity;
						(iii)a commitment to develop
			 a comprehensive regional plan; and
						(iv)a commitment to
			 implement the plan after the plan is developed;
						(E)a certification that the
			 eligible entity has—
						(i)secured the
			 participation, or made a good-faith effort to secure the participation, of the
			 public transportation agencies and public housing agencies within the area
			 affected by the comprehensive regional plan and the entities described in
			 clause (ii); and
						(ii)created, or will create
			 not later than 1 year after the date of the grant award, a regional advisory
			 board to provide input and feedback on the development of the comprehensive
			 regional plan that includes, as appropriate, representatives of a State, the
			 metropolitan planning organization, the rural planning organization, the
			 regional council, public transportation agencies, public housing agencies,
			 economic development authorities, Indian tribes, other local governments,
			 environmental agencies, public health agencies, human services agencies, area
			 agencies on aging, the nonprofit community, the private sector, community-based
			 organizations, citizen groups, neighborhood groups, and members of the public,
			 including representatives of older adults, persons with disabilities, and
			 low-income families;
						(F)a certification that the
			 eligible entity has solicited public comment on the contents of the project
			 description under subparagraph (A) that includes—
						(i)a description of the
			 process for receiving public comment relating to the proposal; and
						(ii)such other information
			 as the Director may require;
						(G)a description of how the
			 eligible entity will carry out the activities under subsection (f); and
					(H)such additional
			 information as the Director may require.
					(2)Indian
			 tribesAn eligible entity that is an Indian tribe is not required
			 to submit the certification under paragraph (1)(E).
				(e)SelectionIn
			 evaluating an application for a grant under the grant program, the Director
			 shall consider the extent to which the application—
				(1)furthers the creation of
			 livable communities;
				(2)demonstrates the
			 technical capacity of the eligible entity to carry out the project;
				(3)demonstrates the extent
			 to which the consortium has developed partnerships throughout an entire region,
			 including, as appropriate, partnerships with the entities described in
			 subsection (d)(1)(D);
				(4)demonstrates a commitment
			 to—
					(A)sustainable development
			 and location-efficient development;
					(B)transit-oriented
			 development, where appropriate;
					(C)developing new capacity
			 for public transportation and increasing ridership on public
			 transportation;
					(D)providing long-term
			 affordable, accessible, energy-efficient, healthy, and location-efficient
			 housing choices for families of all ages, incomes, races, and
			 ethnicities;
					(E)creating and preserving
			 long-term affordable, energy-efficient, healthy, and location-efficient housing
			 for low-, very low-, and extremely low-income families, particularly in
			 mixed-income neighborhoods;
					(F)revitalizing communities,
			 neighborhoods and commercial centers supported by existing
			 infrastructure;
					(G)monitoring and improving
			 environmental quality, including air and water quality, energy use, greenhouse
			 gas emissions, and the redevelopment of brownfields;
					(H)coordinating the
			 provision of transportation services and information about such services to
			 older adults, persons with disabilities, and low-income families; and
					(I)increasing trips made by
			 bicycle and walking through strategies including developing integrated active
			 transportation networks and enacting and implementing complete street
			 policies;
					(5)demonstrates a plan for
			 implementing a comprehensive regional plan through regional infrastructure
			 investment plans and local land use plans;
				(6)promotes diversity among
			 the geographic regions and the size of the population of the communities served
			 by recipients of grants under this section;
				(7)promotes economic
			 benefits;
				(8)demonstrates a commitment
			 to seeking substantial public input during the planning process and public
			 participation in the development of the comprehensive regional plan;
				(9)demonstrates that a
			 Federal grant is necessary to accomplish the project proposed to be carried
			 out;
				(10)minimizes the Federal
			 share necessary to carry out the project and leverages State, local, or private
			 resources;
				(11)has a high quality
			 overall; and
				(12)demonstrates such other
			 qualities as the Director may determine.
				(f)Eligible
			 activitiesAn eligible entity that receives a grant under this
			 section shall carry out a project that includes 1 or more of the following
			 activities:
				(1)Planning and coordinating
			 across jurisdictions in the region to develop a comprehensive regional
			 plan.
				(2)Developing achievable
			 goals and strategies for carrying out the comprehensive regional plan,
			 including—
					(A)land use, zoning, and
			 other code reform, including reform of conservation zoning in agricultural and
			 other natural resource areas;
					(B)promoting efficient land
			 use, mixed-use development, and the preservation of agricultural, green, and
			 open space;
					(C)increasing access to and
			 ridership on public transportation, including safe, accessible routes to public
			 transportation;
					(D)the creation and
			 preservation of workforce housing and affordable housing for low-, very low-,
			 and extremely low-income families, including housing with access to jobs,
			 public transportation, and community services and amenities and housing in
			 mixed-income neighborhoods;
					(E)promoting economic
			 development and transit-oriented development, including co-location of
			 healthcare and human services;
					(F)revitalizing
			 communities;
					(G)promoting environmental
			 protection, public health, and healthy housing, and reducing greenhouse gas
			 emissions;
					(H)increasing connectivity
			 to healthcare centers for people of all ages and abilities, with particular
			 focus on older adults, persons with disabilities, and veterans; and
					(I)increasing trips made by
			 bicycle and walking through strategies including developing integrated active
			 transportation networks.
					(3)Developing a plan that
			 outlines feasible steps for implementing the comprehensive regional plan,
			 including making interjurisdictional agreements that provide for cooperative
			 and coordinated approaches to achieving the goals of the plan.
				(4)Developing a plan that
			 adapts to changes in population and demographics, including the adoption of
			 location-efficient land use plans and the adaptive re-use of vacant and
			 abandoned properties and underutilized properties.
				(5)Assessing projected
			 regional population growth or loss and demographic changes.
				(6)Assessing how the
			 regional population growth or loss and demographic changes will impact the need
			 for housing, community development, and transportation, including public
			 transportation in the region.
				(7)Assessing the
			 accessibility of job centers within the region to public transportation
			 facilities and housing.
				(8)Assessing transportation
			 options in the region, including—
					(A)public transportation
			 options;
					(B)options for creating
			 integrated active transportation networks to increase trips made by bicycle and
			 walking, including complete street policies and procedures;
					(C)options for people with
			 low incomes, people living in high-poverty areas, older adults, and persons
			 with disabilities;
					(D)the effectiveness of
			 coordinated human services transportation in the region; and
					(E)any obstacles to
			 providing access to locations that offer employment opportunities.
					(9)Assessing the daily
			 vehicle miles traveled in the region and opportunities for reducing the growth
			 in daily vehicle miles traveled and traffic congestion.
				(10)Assessing housing needs,
			 including the need for workforce housing and long-term affordable housing for
			 low-, very low-, and extremely low-income families, and the availability of
			 housing in the region to meet such needs.
				(11)Assessing the need to
			 create, preserve, and improve long-term affordable housing for low-, very low-,
			 and extremely low-income families and families that utilize workforce housing
			 in areas that—
					(A)are undergoing
			 redevelopment or carrying out transit-oriented development;
					(B)have access to
			 transportation (particularly public transportation), jobs, educational
			 facilities, neighborhood commercial centers, and medical services; and
					(C)are in mixed-income
			 neighborhoods.
					(12)Assessing methods for
			 lowering the combined cost of housing and transportation for families in the
			 region, particularly for families that utilize workforce housing and for low-,
			 very low-, and extremely low-income families.
				(13)Assessing existing water
			 and sewer infrastructure in the region, including projected water and sewer
			 needs and sources, the need for sewer infrastructure, and the existence of
			 flood plains.
				(14)Assessing local land use
			 and zoning policies and opportunities for revising or expanding such policies
			 to implement a comprehensive regional plan.
				(15)Assessing the
			 opportunity to revitalize existing communities, including infill
			 development.
				(16)Assessing environmental
			 and public health needs in the region and potential strategies for reducing
			 greenhouse gas emissions, improving air and water quality, and remediating
			 brownfield sites.
				(17)Assessing the impact of
			 infrastructure on quality of life and wellness, including access to
			 recreational facilities and active transportation opportunities, such as
			 trails, and the availability of nutritious food.
				(18)Assessing projected loss
			 of agricultural and rural land and other green space in the region to
			 development, and methods to minimize such loss.
				(19)Developing techniques to
			 inform decisionmakers on how changes in population and demographics and
			 employment, development patterns, and investments in transportation
			 infrastructure are likely to affect travel, congestion, air quality, and
			 quality of life.
				(20)Implementing land use,
			 zoning, and other code reforms to promote location efficiency and sustainable
			 development.
				(21)Assessing school siting
			 policies and school locations for opportunities to increase the proximity of
			 students to schools and increase the rate of walking and bicycling to
			 school.
				(22)Other activities
			 consistent with the purposes of this Act, as determined by the Director.
				(g)Grant
			 agreementEach eligible entity that receives a grant under this
			 section shall agree to establish, in coordination with the Director,
			 performance measures, reporting requirements, and any other requirements that
			 the Director determines are necessary, that must be met at the end of each year
			 in which the eligible entity receives funds under the grant program.
			(h)Public
			 outreach
				(1)Outreach
			 requiredEach eligible entity that receives a grant under the
			 grant program shall perform substantial outreach activities—
					(A)to engage a broad
			 cross-section of community stakeholders in the process of developing a
			 comprehensive regional plan, including low-income families, minorities, older
			 adults, and economically disadvantaged community members; and
					(B)to create an effective
			 means for stakeholders to participate in the development and implementation of
			 a comprehensive regional plan.
					(2)Finalization of
			 comprehensive regional plan
					(A)In
			 generalAn eligible entity that receives a grant under the grant
			 program may not finalize a comprehensive regional plan before the eligible
			 entity holds a public hearing to obtain the views of citizens, public agencies,
			 and other interested parties.
					(B)Availability of
			 informationNot later than 30 days before a hearing described in
			 subparagraph (A), an eligible entity shall make the proposed comprehensive
			 regional plan and all information relevant to the hearing available to the
			 public for inspection during normal business hours.
					(C)NoticeNot
			 later than 30 days before a hearing described in subparagraph (A), an eligible
			 entity shall publish notice—
						(i)of the hearing;
			 and
						(ii)that the information
			 described in subparagraph (B) is available.
						(i)Violation of grant
			 agreement or failure to comply with public outreach
			 requirementsIf the Director determines that an eligible entity
			 has not met the performance measures established under subsection (g), is not
			 making reasonable progress toward meeting such measures, is otherwise in
			 violation of the grant agreement, or has not complied with the public outreach
			 requirements under subsection (h), the Director may—
				(1)withhold financial
			 assistance until the requirements under the grant agreement or under subsection
			 (h), as applicable, are met; or
				(2)terminate the grant
			 agreement.
				(j)Reports
			 required
				(1)First annual
			 reportNot later than 60 days after the end of the first year
			 after the grant agreement is made under subsection (g), and each year
			 thereafter, an eligible entity that receives a grant under this section shall
			 submit to the Director a progress report that contains—
					(A)a description of any
			 progress made toward meeting the performance measures established under
			 subsection (g), including—
						(i)a description of any
			 partnership created across policy and governmental jurisdictions and a
			 description of any task force or multiagency group established by the eligible
			 entity at the regional level; and
						(ii)a description of—
							(I)housing, land use,
			 transportation, public transportation, energy, infrastructure, and
			 environmental needs in the region; or
							(II)the obstacles
			 encountered that prevented the eligible entity from completing a comprehensive
			 evaluation of housing, land use, transportation, public transportation, energy,
			 infrastructure, and environmental needs, and a date by which the eligible
			 entity expects to complete the evaluation;
							(B)a description of any
			 planning goals for the region that address housing, transportation, public
			 transportation, energy, infrastructure, and environmental needs;
					(C)a description of—
						(i)a strategy for meeting
			 the goals described in subparagraph (B), including a discussion of potential
			 transportation, housing, transit-oriented development, energy, infrastructure,
			 or environmental activities; or
						(ii)the obstacles
			 encountered that prevented the eligible entity from completing a strategy for
			 meeting the goals identified under clause (i) and a date by which the eligible
			 entity expects to complete the strategy;
						(D)a description of the
			 process for soliciting public participation, and a description of the efforts
			 to reach affected populations and stakeholders; and
					(E)any other information the
			 Director may require.
					(2)Subsequent annual
			 reportsExcept for the first report required under paragraph (1),
			 a report submitted under paragraph (1) may be submitted in the form of an
			 update, at the discretion of the Director.
				(3)Final
			 reportNot later than 90 days after the date on which the grant
			 agreement under subsection (g) expires, an eligible entity that receives a
			 grant under this section shall submit to the Director a final report that
			 contains—
					(A)a description of a
			 comprehensive regional plan that includes specific projects that will help meet
			 housing, transportation, energy, infrastructure, and environmental goals for
			 the region;
					(B)a detailed description of
			 how the plan under subparagraph (A) meets the performance measures established
			 under subsection (g);
					(C)a plan for the next steps
			 to be taken by the eligible entity, including whether the eligible entity
			 intends to apply for a sustainability challenge grant under section 8;
			 and
					(D)any other information the
			 Director may require.
					(k)Authorization of
			 appropriations
				(1)AuthorizationThere
			 are authorized to be appropriated to the Secretary for the award of grants
			 under this section, to remain available until expended—
					(A)$100,000,000 for fiscal
			 year 2011; and
					(B)$125,000,000 for each of
			 fiscal years 2012 through 2014.
					(2)Technical
			 assistanceThe Director may use not more than 2 percent of the
			 amounts made available under this subsection for a fiscal year for technical
			 assistance under section 5(c)(4).
				8.Sustainability challenge
			 grant program
			(a)DefinitionsIn
			 this section—
				(1)the term eligible
			 entity means—
					(A)a partnership between a
			 consortium of units of general local government and an eligible partner;
			 or
					(B)an Indian tribe,
			 if—
						(i)the Indian tribe
			 has—
							(I)a tribal entity that
			 performs housing and land use planning functions; and
							(II)a tribal entity that
			 performs transportation and transportation planning functions; and
							(ii)the Secretary determines
			 that the isolated location and land expanse of the Indian tribe require the
			 Secretary to treat the tribe as an eligible entity for purposes of carrying out
			 activities using a grant under the grant program;
						(2)the term eligible
			 partner means—
					(A)a metropolitan planning
			 organization, a rural planning organization, or a regional council; or
					(B)a metropolitan planning
			 organization, a rural planning organization, or a regional council, and—
						(i)a State;
						(ii)an Indian tribe;
			 or
						(iii)a State and an Indian
			 tribe; and
						(3)the term grant
			 program means the sustainability challenge grant program established
			 under subsection (b).
				(b)Sustainability
			 challenge grant program establishedThe Director shall establish
			 a sustainability challenge grant program to make grants to eligible entities
			 to—
				(1)promote integrated
			 transportation, housing, energy, infrastructure, environmental, and economic
			 development activities carried out across policy and governmental
			 jurisdictions;
				(2)promote sustainable
			 development and location-efficient development; and
				(3)implement projects
			 identified in a comprehensive regional plan.
				(c)Grants
				(1)Diversity of
			 granteesThe Director shall ensure geographic diversity among and
			 adequate representation from each of the following categories:
					(A)Small and rural
			 communitiesEligible entities that represent all or part of a
			 noncore area, a micropolitan area, or a small metropolitan statistical area
			 with a population of not more than 200,000.
					(B)Mid-sized metropolitan
			 communitiesEligible entities that represent all or part of a
			 metropolitan statistical area with a population of more than 200,000 and not
			 more than 500,000.
					(C)Large metropolitan
			 communitiesEligible entities that represent all or part of a
			 metropolitan statistical area with a population of more than 500,000.
					(2)Award of funds to small
			 and rural communities
					(A)In
			 generalThe Director shall award not less than 15 percent of the
			 funds under the grant program to eligible entities described in paragraph
			 (1)(A).
					(B)Insufficient
			 applicationsIf the Director determines that insufficient
			 approvable applications have been submitted by eligible entities described in
			 paragraph (1)(A), the Director may award less than 15 percent of the funds
			 under the grant program to eligible entities described in paragraph
			 (1)(A).
					(3)Federal share
					(A)In
			 generalExcept as provided in subparagraph (B), the Federal share
			 of the cost of a project carried out using a grant under the grant program may
			 not exceed 80 percent.
					(B)Indian
			 tribesIn the case of an eligible entity that is an Indian tribe,
			 the Federal share of the cost of a project carried out using a grant under the
			 grant program may be 100 percent.
					(4)Availability of
			 funds
					(A)In
			 generalAn eligible entity that receives a grant under the grant
			 program shall—
						(i)obligate any funds
			 received under the grant program not later than 2 years after the date on which
			 the grant agreement under subsection (g) is made; and
						(ii)expend any funds
			 received under the grant program not later than 5 years after the date on which
			 the grant agreement under subsection (g) is made.
						(B)Unobligated
			 amountsAfter the date described in subparagraph (A)(i), the
			 Secretary may award to another eligible entity, to carry out activities under
			 the grant program, any amounts that an eligible entity has not obligated under
			 subparagraph (A)(i).
					(d)Application
				(1)ContentsAn
			 eligible entity that desires a grant under the grant program shall submit to
			 the Director an application, at such time and in such manner as the Director
			 shall prescribe, that contains—
					(A)a copy of the
			 comprehensive regional plan, whether developed as part of the comprehensive
			 planning grant program under section 7 or developed independently;
					(B)a description of the
			 project or projects proposed to be carried out using a grant under the grant
			 program;
					(C)a description of any
			 preliminary actions that have been or must be taken at the local or regional
			 level to implement the project or projects under subparagraph (B), including
			 the revision of land use or zoning policies;
					(D)a signed copy of a
			 memorandum of understanding among local jurisdictions, including, as
			 appropriate, a State, units of general purpose local government, units of
			 special purpose local government, metropolitan planning organizations, rural
			 planning organizations, and regional councils that demonstrates—
						(i)the creation of a
			 consortium of units of general local government; and
						(ii)a commitment to
			 implement the activities described in the comprehensive regional plan;
						(E)a certification that the
			 eligible entity has solicited public comment on the contents of the project or
			 projects described in subparagraph (B) that includes—
						(i)a certification that the
			 eligible entity made information about the project or projects available and
			 afforded citizens, public agencies, and other interested parties a reasonable
			 opportunity to examine the content of the project or projects and to submit
			 comments;
						(ii)a description of the
			 process for receiving public comment, and a description of the outreach efforts
			 to affected populations and stakeholders;
						(iii)a certification that
			 the eligible entity—
							(I)held a public hearing to
			 obtain the views of citizens, public agencies, and other interested
			 parties;
							(II)made the proposed
			 project and all information relevant to the hearing available for inspection by
			 the public during normal business hours not less than 30 days before the
			 hearing under subclause (I); and
							(III)published a notice
			 informing the public of the hearing under subclause (I) and the availability of
			 the information described in subclause (II); and
							(iv)a summary of any
			 comments received, including an explanation of why any such comments were or
			 were not included in the final application;
						(F)a budget for the project
			 that includes the Federal share of the cost of the project or projects
			 requested and a description of the source of the non-Federal share; and
					(G)such additional
			 information as the Director may require.
					(2)Indian
			 tribesAn eligible entity that is an Indian tribe is not required
			 to submit a memorandum of understanding under paragraph (1)(D).
				(e)SelectionIn
			 evaluating an application for a grant under the grant program, the Director
			 shall consider the extent to which the application—
				(1)furthers the creation of
			 livable communities;
				(2)promotes sustainable
			 development and location-efficient development;
				(3)demonstrates the
			 technical capacity of the eligible entity to carry out the project;
				(4)demonstrates the extent
			 to which the eligible entity has developed partnerships throughout an entire
			 region, including partnerships with units of special purpose local government
			 and public transportation agencies;
				(5)demonstrates clear and
			 meaningful interjurisdictional cooperation and coordination of housing,
			 transportation, and environmental policies and plans;
				(6)demonstrates a commitment
			 to implementing a comprehensive regional plan and documents action taken or
			 planned to implement the plan, including—
					(A)rezoning or other changes
			 to land use controls to enable mixed-use, mixed-income development;
					(B)planned or proposed
			 public transportation investments, including—
						(i)financial contributions
			 for capital and operating costs of public transportation;
						(ii)improvements for bicycle
			 riders and pedestrians, including complete street policies and procedures and
			 integrated active transportation networks;
						(iii)action taken to
			 increase the number of trips made using public transportation and bicycles and
			 by walking;
						(iv)special efforts to
			 address and plan for the needs of older adults, persons with disabilities, and
			 low-income families, and to address issues of rural isolation and accessibility
			 to community support and services among such populations; and
						(v)efforts to fully engage
			 in a locally developed, coordinated public transit and human services
			 transportation planning process under chapter 53 of title 49, United States
			 Code;
						(C)actions taken to promote
			 the sustainability and viability of smaller cities, small towns and rural
			 areas, focusing on the historic and unique downtown or main street areas of
			 such cities, towns, and areas, as applicable;
					(D)investment in and actions
			 relating to plans or proposals for incentives, subsidies, or requirements for
			 developers to create and preserve affordable housing, including—
						(i)workforce housing and
			 affordable housing for low-income families, particularly housing in
			 mixed-income, location-efficient neighborhoods with transit-oriented
			 development and access to public transportation, employment, and commercial and
			 other services; and
						(ii)affordable housing for
			 very low- and extremely low-income families, particularly housing in
			 mixed-income, location-efficient neighborhoods with transit-oriented
			 development;
						(E)actions taken to promote
			 transit-oriented development, including plans or proposals for zoning, or for
			 incentives, subsidies, or requirements for developers; and
					(F)planned or proposed
			 incentives, subsidies, or requirements designed to preserve agricultural and
			 rural land and other green space, including planned or proposed programs for
			 the purchase of development rights;
					(7)minimizes the Federal
			 share necessary to carry out the project and leverages a significant amount of
			 State, local, or private resources;
				(8)identifies original and
			 innovative ideas to overcoming regional problems, including local land use and
			 zoning (or other code) obstacles to carrying out the comprehensive regional
			 plan;
				(9)promotes diversity among
			 the geographic regions and the size of the population of the communities served
			 by recipients of grants under the grant program;
				(10)demonstrates a
			 commitment to substantial public input throughout the implementation
			 process;
				(11)demonstrates that a
			 Federal grant is necessary to accomplish the project or projects proposed to be
			 carried out;
				(12)has a high quality
			 overall; and
				(13)demonstrates such other
			 qualities as the Director may determine.
				(f)Grant
			 activities
				(1)Planning
			 activitiesAn eligible entity that receives a grant under the
			 grant program may use not more than 10 percent of the grant for planning
			 activities.
				(2)Projects and
			 investmentsAn eligible entity that receives a grant under the
			 grant program shall carry out 1 or more projects that—
					(A)are designed to achieve
			 the goals identified in a comprehensive regional plan; and
					(B)promote livable
			 communities through investment in—
						(i)transit-oriented
			 development;
						(ii)transportation
			 infrastructure and facilities projects (including public transportation
			 projects) that improve access to public transportation, intermodal transit
			 facilities that enhance regional mobility by bringing together as many modes of
			 transport as possible, structured parking near public transportation,
			 integrated active transportation networks, and complete street projects;
						(iii)short-term operating
			 funds to initiate a demonstration of new public transportation services;
						(iv)promotion of
			 employer-based commuter benefit programs to increase public transportation
			 ridership;
						(v)promotion of trip
			 reduction programs and the use of transportation alternatives;
						(vi)creating or preserving
			 affordable, energy-efficient, and healthy housing for low-, very low-, and
			 extremely low-income families in mixed-income, mixed-use neighborhoods with
			 access to public transportation;
						(vii)adapting to changes in
			 population and demographics, including by adopting location-efficient land use
			 plans and re-using vacant and abandoned properties and underutilized
			 properties;
						(viii)brownfield
			 redevelopment, or other redevelopment of communities and commercial areas,
			 including the main streets of small towns;
						(ix)infrastructure
			 maintenance and improvement initiatives that support regionally integrated
			 planning and smart growth;
						(x)energy efficiency
			 retrofit projects;
						(xi)land banking for
			 transit-oriented development;
						(xii)infrastructure
			 maintenance, improvement and development that improve—
							(I)quality of life and
			 wellness, including access to recreational facilities and active transportation
			 opportunities, such as trails; and
							(II)the availability of
			 nutritious food;
							(xiii)implementing land use,
			 zoning, and other code reforms to promote location-efficient development and
			 sustainable development;
						(xiv)other economic
			 development that is part of the comprehensive regional plan; or
						(xv)other activities
			 consistent with the purposes of this Act, as determined by the Director.
						(g)Grant
			 agreementEach eligible entity that receives a grant under the
			 grant program shall agree to establish, in coordination with the Director,
			 performance measures, reporting requirements, and any other requirements that
			 the Director determines are necessary, that must be met at the end of each year
			 in which the eligible entity receives funds under the grant program.
			(h)Violation of grant
			 agreementIf the Director determines that an eligible entity has
			 not met the performance measures established under subsection (g), is not
			 making reasonable progress toward meeting such measures, or is otherwise in
			 violation of the grant agreement, the Director may—
				(1)withhold financial
			 assistance until the requirements under the grant agreement are met; or
				(2)terminate the grant
			 agreement.
				(i)Report on the
			 sustainability challenge grant
				(1)In
			 generalNot later than 90 days after the date on which the grant
			 agreement under subsection (g) expires, an eligible entity that receives a
			 grant under the grant program shall submit a final report on the project to the
			 Council.
				(2)Contents of
			 reportThe report shall include—
					(A)a detailed explanation of
			 the activities undertaken using the grant, including an explanation of the
			 completed project and how it achieves specific transit-oriented,
			 transportation, housing, or sustainable community goals within the
			 region;
					(B)a discussion of any
			 obstacles encountered in the planning and implementation process and how the
			 eligible entity overcame the obstacles;
					(C)an evaluation of the
			 success of the project using the performance standards and measures established
			 under subsection (g), including an evaluation of the planning and
			 implementation process and how the project contributes to carrying out the
			 comprehensive regional plan; and
					(D)any other information the
			 Director may require.
					(3)Interim
			 reportThe Director may require an eligible entity to submit an
			 interim report, before the date on which the project for which the grant is
			 awarded is completed.
				(j)Community zoning and
			 land use planning grant and building code enforcement grant program
				(1)Definition of the term
			 building code enforcementIn this subsection, the
			 term building code enforcement—
					(A)means the enforcement of
			 any code adopted by a State or local government that regulates the construction
			 or maintenance of buildings and related facilities; and
					(B)includes the enforcement
			 of building codes, electrical codes, energy codes, fire codes, fuel gas codes,
			 mechanical codes, plumbing codes, zoning codes, property maintenance codes, and
			 wildland-urban interface codes.
					(2)Grant program
			 establishedThe Director may award competitive grants under this
			 subsection—
					(A)to States, units of
			 general local government, and tribal authorities to fund local land use,
			 zoning, and building code updates to promote livable communities and
			 sustainable development; and
					(B)to units of general local
			 government and tribal authorities, to fund building code enforcement.
					(3)Use of funds
					(A)In
			 generalA State, unit of general local government, or tribal
			 authority may use a grant under paragraph (2)(A) for updating zoning and
			 building codes to support sustainable communities and energy efficiency,
			 including through—
						(i)the adoption of
			 location-efficient land use plans, development of master plans or comprehensive
			 plans that promote affordable housing co-located or well-connected with retail
			 and business development;
						(ii)the development and
			 implementation of local, corridor, or district plans and strategies that
			 promote livability;
						(iii)revisions to zoning
			 codes, ordinances, building standards, or other laws to remove barriers to
			 sustainable development and promote sustainable development and mixed-use,
			 mixed-income development;
						(iv)revisions to building
			 codes to promote energy-efficient rehabilitation and new construction to create
			 affordable housing and healthy housing;
						(v)strategies for creating
			 or preserving affordable housing along existing or planned transit corridors;
			 and
						(vi)strategies to bring
			 affordable housing to areas that have few affordable housing opportunities and
			 are close to suburban employment centers.
						(B)Use of funds for
			 building code enforcement
						(i)In
			 generalA unit of general local government or tribal authority
			 may use a grant under paragraph (2)(B) for the enforcement of residential,
			 energy, fire, and other building-related codes.
						(ii)Use as supplemental
			 fundingA grant under paragraph (2)(B) may be used to supplement
			 State or local funding for the administration of building code enforcement. A
			 grant described in this subparagraph may be used to increase staffing, provide
			 staff training, increase staff competence and professional qualifications, or
			 support individual certification or departmental accreditation, or for capital
			 expenditures specifically dedicated to the administration of building-related
			 codes.
						(4)Selection criteria for
			 building code enforcement grants
					(A)In
			 generalIn selecting applicants for grants under paragraph
			 (2)(B), the Director shall consider—
						(i)the plan of the applicant
			 to continue any services provided using a grant under this subsection with fees
			 or other revenue, after grant funds are expended, as appropriate;
						(ii)the financial need of
			 the building code enforcement jurisdiction in which the applicant is located;
			 and
						(iii)the ability of the
			 building code enforcement department of the applicant to work cooperatively
			 with planning officials, health departments, and other agencies to improve
			 community safety.
						(B)Building code
			 enforcement authorityThe Director may award a grant to an
			 applicant under paragraph (2)(B) only if the Director determines that the
			 applicant has the authority to enforce building codes and regulations and to
			 collect fees for permits and inspections with respect to such codes and
			 regulations.
					(5)Maximum amount of
			 grantsThe amount of a grant awarded under this subsection may
			 not exceed—
					(A)$3,000,000 for a grant
			 under paragraph (2)(A); or
					(B)$1,000,000 for a grant
			 under paragraph (2)(B).
					(6)Federal share
					(A)In
			 generalExcept as provided in subparagraph (C), the Federal share
			 of the cost of a project carried out using a grant under this subsection may
			 not exceed 80 percent.
					(B)In-kind
			 contributionsIn-kind contributions may be used for the
			 non-Federal share of the cost of a project carried out using a grant under this
			 subsection.
					(C)WaiverThe
			 Director may award a grant under this subsection for which the Federal share of
			 the cost of the project carried out using the grant exceeds 80 percent, based
			 upon the level of economic distress of the jurisdiction seeking the
			 grant.
					(k)Authorization of
			 Appropriations
				(1)AuthorizationThere
			 are authorized to be appropriated to the Secretary for the award of grants
			 under this section, to remain available until expended—
					(A)$100,000,000 for fiscal
			 year 2011;
					(B)$500,000,000 for fiscal
			 year 2012;
					(C)$700,000,000 for fiscal
			 year 2013; and
					(D)$900,000,000 for fiscal
			 year 2014.
					(2)Technical
			 assistanceOf amounts made available under this subsection for a
			 fiscal year, the Director may use for technical assistance under section
			 5(c)(3) an amount that does not exceed the lesser of—
					(A)0.5 percent of the
			 amounts made available under this subsection for the fiscal year; or
					(B)$2,000,000.
					(3)Community zoning and
			 land use planning grant and building code enforcement grant
			 programOf amounts made available under this subsection for a
			 fiscal year, the Director may use not more than $50,000,000 for grants under
			 subsection (j).
				9.Regeneration planning
			 grant demonstration program
			(a)DefinitionsIn
			 this section, the following definitions shall apply:
				(1)Eligible
			 entityThe term eligible entity means—
					(A)a unit of general local
			 government or an Indian tribe that has experienced—
						(i)a loss in population of
			 at least 15 percent since 1970, as measured by data from the most recent
			 decennial census or American Community Survey; or
						(ii)prolonged population,
			 income, and employment loss resulting in substantial levels of housing vacancy
			 and abandonment that are concentrated in more than one neighborhood or
			 geographic area within the unit of general local government;
						(B)a consortium of units of
			 general local governments in which the most populous unit of general local
			 government has experienced—
						(i)a loss in population of
			 at least 15 percent since 1970, as measured by data from the most recent
			 decennial census or American Community Survey; or
						(ii)prolonged population,
			 income, and employment loss resulting in substantial levels of housing vacancy
			 and abandonment that are concentrated in more than one neighborhood or
			 geographic area within the unit of general local government; or
						(C)an entity described in
			 subparagraph (A) or (B) and an eligible partner.
					(2)Eligible
			 partnerThe term eligible partner means—
					(A)a State;
					(B)an Indian tribe;
					(C)a community
			 revitalization nonprofit agency with a city or regionwide area of focus;
					(D)a consortium of community
			 revitalization nonprofit agencies; or
					(E)a consortium of local
			 universities and colleges.
					(3)Grant
			 programThe term grant program means the
			 regeneration planning grant program established under subsection (b).
				(4)Regeneration
			 planThe term regeneration plan means a plan
			 that—
					(A)integrates land use,
			 economic development, housing, environmental, energy, food production,
			 recreation, job and workforce development, infrastructure, and transportation
			 programs, policies, and projects to address the special needs of an eligible
			 entity;
					(B)creates a
			 community-driven vision and action plan for reclaiming the most distressed and
			 abandoned areas of an eligible entity, stabilizing transitional neighborhoods
			 within an eligible entity, and building on the strengths and assets of the
			 stable areas within an eligible entity;
					(C)develops holistic
			 strategies for meeting the needs and goals of an eligible entity, including
			 strategies that—
						(i)provide for the efficient
			 and sustainable use of land, structures, neighborhoods, and resources within
			 the community or region;
						(ii)increase the safety,
			 value, stability, and connectivity of neighborhoods;
						(iii)develop green
			 infrastructure strategies to address environmental, energy, recreation, and
			 food systems needs; or
						(iv)encourage workforce
			 development and economic competitiveness through implementation of regeneration
			 activities.
						(b)Regeneration planning
			 grant program establishedThe Secretary shall establish a
			 regeneration planning grant program to make grants to eligible entities to
			 develop a regeneration plan, in accordance with the grant agreement under
			 subsection (e).
			(c)Grants
				(1)Diversity of
			 granteesThe Secretary shall ensure geographic diversity among
			 and adequate representation from smaller units of general local government,
			 with populations of not more than 150,000, and larger units of general local
			 government, with populations of more than 150,000, with population measured by
			 the most recent decennial census data or American Community Survey, or in the
			 case of consortia of units of general local governments, consortia in which the
			 largest unit of general local government has such a population. The Secretary
			 shall prioritize the distribution of regeneration planning grants to eligible
			 applicants that have experienced significant population loss due to large-scale
			 employment losses that have caused substantial levels of housing vacancy and
			 abandonment.
				(2)Federal share
					(A)In
			 generalExcept as provided in subparagraph (B), the Federal share
			 of the cost of developing a regeneration plan under the grant program may not
			 exceed 80 percent.
					(B)Indian
			 tribesIn the case of an eligible entity that is an Indian tribe,
			 the Federal share of the cost of developing a regeneration plan under the grant
			 program may be 100 percent.
					(C)In-kind
			 contributionsIn-kind contributions may be used for the
			 non-Federal share of the cost of developing a regeneration plan under the grant
			 program.
					(3)Technical assistance
			 for grant recipients and applicantsThe Secretary may—
					(A)establish a technical
			 assistance program for prospective applicants, particularly to applicants from
			 smaller communities (including distressed older industrial cities, rural
			 communities, and first tier suburbs), preparing to apply for grants under this
			 section;
					(B)make contracts with third
			 parties to provide technical assistance to grant recipients and prospective
			 applicants for grants under this section; and
					(C)coordinate to establish
			 interagency and multidisciplinary teams to provide technical assistance to
			 recipients of and prospective applicants for grants under this section.
					(4)Availability of
			 funds
					(A)In
			 generalAn eligible entity that receives a grant under the grant
			 program shall—
						(i)obligate any funds
			 received under the grant program not later than 2 years after the date on which
			 the grant agreement under subsection (e) is made; and
						(ii)expend any funds
			 received under the grant program not later than 4 years after the date on which
			 the grant agreement under subsection (e) is made.
						(B)Unobligated
			 amountsAfter the date described in subparagraph (A)(i), the
			 Secretary may award to another eligible entity, to carry out activities under
			 this section, any amounts that an eligible entity has not obligated under
			 subparagraph (A)(i).
					(d)Application
				(1)In
			 generalAn eligible entity that desires a grant under the grant
			 program shall submit to the Secretary an application at such time and in such
			 manner as the Secretary shall prescribe.
				(2)Contents
					(A)In
			 generalEach application submitted under this subsection shall
			 contain a regeneration plan.
					(B)Plan
			 elementsThe regeneration plan required under subparagraph (A)
			 shall include—
						(i)a comprehensive land use
			 plan that reflects the population loss the community or region has experienced,
			 reflects future population trends, including any anticipated further losses,
			 using the most current data available, and provides for the efficient and
			 sustainable use of land, structures, neighborhoods, and resources within the
			 community or region;
						(ii)a plan for creation of
			 green infrastructure to be set aside in the community or region for recreation,
			 open space, agriculture, park use, educational use, or purposes related to
			 future economic or residential development;
						(iii)a detailed
			 implementation strategy for the plan, including modifications to a
			 comprehensive or master land use plan, neighborhood plans, strategic demolition
			 plans, and zoning and building codes;
						(iv)a plan for integrating
			 related programs and strategies funded through other sources, including
			 Federal, State, local, and private sources, into the implementation strategy
			 described in clause (iii);
						(v)a plan to create new
			 employment opportunities, especially in areas directly related to the
			 implementation of the regeneration plan, including building deconstruction,
			 removal of buildings and infrastructure, creation of green infrastructure,
			 environmental remediation, and long-term employment in environmentally
			 sustainable activities, including urban agriculture, open space maintenance,
			 and renewable energy production; or
						(vi)any other element, as
			 determined appropriate or feasible by the Secretary.
						(e)Grant
			 agreementEach eligible entity that receives a grant under the
			 grant program shall agree to establish, in coordination with the Secretary,
			 annual reporting requirements, and other requirements that the Secretary
			 determines are necessary that shall be met each year in which the eligible
			 entity receives funds under the grant program.
			(f)Public
			 outreach
				(1)Outreach
			 requiredEach eligible entity that receives a grant under the
			 grant program shall perform outreach activities—
					(A)to engage a broad
			 cross-section of community stakeholders in the process of developing a
			 regeneration plan, including low-income families, minorities, older adults,
			 economically disadvantaged community members, affected citizens, community
			 groups and any others who would be impacted by the adoption of a regeneration
			 plan; and
					(B)to create an effective
			 means for stakeholders to participate in the development and implementation of
			 a regeneration plan.
					(2)Finalization of
			 regeneration plan
					(A)In
			 generalAn eligible entity that receives a grant under the grant
			 program may not finalize a regeneration plan before the eligible entity holds a
			 public hearing to obtain the views of citizens, public agencies, and other
			 interested parties.
					(B)Availability of
			 informationNot later than 30 days before a hearing described in
			 subparagraph (A), an eligible entity shall make the proposed regeneration plan
			 and all information relevant to the hearing available to the public for
			 inspection during normal business hours.
					(C)NoticeNot
			 later than 30 days before a hearing described in subparagraph (A), an eligible
			 entity shall publish notice—
						(i)of the hearing;
			 and
						(ii)that the information
			 described in subparagraph (B) is available.
						(g)Violation of grant
			 agreement or failure to comply with public outreach
			 requirementsIf the Secretary determines that an eligible entity
			 has not met the requirements established under subsection (e), is not making
			 reasonable progress toward meeting such measures, is otherwise in violation of
			 the grant agreement, or has not complied with the public outreach requirements
			 under subsection (f), the Secretary may—
				(1)withhold financial
			 assistance until the performance measures are met; or
				(2)terminate the grant
			 agreement.
				(h)Authorization of
			 appropriations
				(1)AuthorizationThere
			 are authorized to be appropriated for regeneration planning grants under this
			 section $20,000,000 for each of fiscal years 2011 through 2014.
				(2)Technical
			 assistanceThe Secretary may use not more than 5 percent of the
			 amounts made available under this subsection for a fiscal year for technical
			 assistance under subsection (c)(3).
				(i)Implementation of
			 regeneration plansTo the extent practicable, for a reasonable
			 amount of time following the full expenditure of a grant under this section,
			 the Secretary shall ensure that each recipient of a grant under this
			 section—
				(1)establishes and maintains
			 processes providing for the continued implementation and periodic revision of
			 regeneration plans; and
				(2)submits to the Secretary
			 such reports as the Secretary determines are necessary.
				10.Infrastructure credit
			 facility to support transit-oriented development
			(a)DefinitionsIn
			 this section—
				(1)the term eligible
			 applicant means a State or local government;
				(2)the term eligible
			 borrower means—
					(A)a governmental entity,
			 authority, agency, or instrumentality;
					(B)a corporation,
			 partnership, joint venture, or trust on behalf of which an eligible applicant
			 has submitted an application under subsection (c); or
					(C)any other legal entity
			 undertaking an infrastructure development project on behalf of which an
			 eligible applicant has submitted an application under subsection (c);
			 and
					(3)the term
			 project means an infrastructure development project that is used
			 to support transit-oriented development, including—
					(A)property enhancement,
			 including conducting environmental remediation, park development, and open
			 space acquisition;
					(B)improvement of mobility
			 and parking, including rehabilitating, or providing for additional, streets,
			 transit stations, structured parking, walkways, and bikeways; or
					(C)utility development,
			 including rehabilitating existing, or providing for new drinking water,
			 wastewater, electric, and gas utilities.
					(b)Infrastructure credit
			 facility establishedThe Secretary may make or guarantee loans
			 under this section to eligible borrowers for projects.
			(c)Application
				(1)In
			 generalAn eligible applicant may submit to the Secretary an
			 application for a loan or loan guarantee under this section—
					(A)to fund a project carried
			 out by the eligible applicant; or
					(B)on behalf of an eligible
			 borrower, to fund a project carried out by the eligible borrower.
					(d)Selection
			 criteria
				(1)In
			 generalThe Secretary may make a loan or loan guarantee under
			 this section for a project that supports a transit-oriented development
			 that—
					(A)is part of a
			 community-wide development plan;
					(B)promotes sustainable
			 development; and
					(C)ensures that not less
			 than 15 percent of any housing units made available through the
			 transit-oriented development are for lower-income households.
					(2)ConsiderationsThe
			 Secretary shall select the recipients of loans and loan guarantees under this
			 section based on the extent to which—
					(A)the transit-oriented
			 development supported by the project will encourage increased use of
			 transit;
					(B)the transit-oriented
			 development supported by the project will create or preserve long-term
			 affordable housing units in addition to the housing units required to be made
			 available under paragraph (1)(C);
					(C)the project will
			 facilitate and encourage additional development or redevelopment in the overall
			 transit station area;
					(D)the local government has
			 adopted policies that—
						(i)promote long-term
			 affordable housing; and
						(ii)allow high-density,
			 mixed-use development near transit stations;
						(E)the transit-oriented
			 development supported by the project is part of a comprehensive regional
			 plan;
					(F)the eligible borrower has
			 established a reliable, dedicated revenue source to repay the loan;
					(G)the project is not
			 financially viable for the eligible borrower without a loan or loan guarantee
			 under this section; and
					(H)a loan or loan guarantee
			 under this section would be used in conjunction with non-Federal loans to fund
			 the project.
					(e)Eligible sources of
			 repaymentA loan made or guaranteed under this section shall be
			 repayable, in whole or in part, from dedicated revenue sources, which may
			 include—
				(1)user fees;
				(2)property tax
			 revenues;
				(3)sales tax revenues;
			 or
				(4)other revenue sources
			 dedicated to the project by property owners and businesses.
				(f)Interest
			 rateThe Secretary shall establish an interest rate for loans
			 made or guaranteed under this section with reference to a benchmark interest
			 rate (yield) on marketable Treasury securities with a maturity that is similar
			 to the loans made or guaranteed under this section.
			(g)Maximum
			 maturityThe maturity of a loan made or guaranteed under this
			 section may not exceed the lesser of—
				(1)35 years; or
				(2)90 percent of the useful
			 life of any project to be financed by the loan, as determined by the
			 Secretary.
				(h)Maximum loan guarantee
			 rate
				(1)In
			 generalThe guarantee rate on a loan guaranteed under this
			 section may not exceed 75 percent of the amount of the loan.
				(2)Lower guarantee rate
			 for low-risk borrowersThe Secretary shall establish a guarantee
			 rate for loans to eligible borrowers that the Secretary determines pose a lower
			 risk of default that is lower than the guarantee rate for loans to other
			 eligible borrowers.
				(i)FeesThe
			 Secretary shall establish fees for loans made or guaranteed under this section
			 at a level that is sufficient to cover all or part of the costs to the Federal
			 Government of making or guaranteeing a loan under this section.
			(j)NonsubordinationA
			 loan made or guaranteed under this section may not be subordinated to the
			 claims of any holder of an obligation relating to the project in the event of
			 bankruptcy, insolvency, or liquidation.
			(k)Commencement of
			 repaymentThe scheduled repayment of principal or interest on a
			 loan made or guaranteed under this section shall commence not later than 5
			 years after the date of substantial completion of the project.
			(l)Repayment deferral for
			 loans
				(1)In
			 generalIf, at any time after the date of substantial completion
			 of a project, the Secretary determines that dedicated revenue sources of an
			 eligible borrower are insufficient to make the scheduled loan repayments of
			 principal and interest on a loan made or guaranteed under this section, the
			 Secretary may, subject to criteria established by the Secretary, allow the
			 eligible borrower to add unpaid principal and interest to the outstanding
			 balance of the loan.
				(2)Treatment of deferred
			 paymentsAny payment deferred under this section shall—
					(A)continue to accrue
			 interest until fully repaid; and
					(B)be scheduled to be
			 amortized over the remaining term of the loan.
					(m)Authorization of
			 appropriationsThere are authorized to be appropriated for the
			 cost of loans and loan guarantees under this section—
				(1)$20,000,000 for each of
			 fiscal years 2011 and 2012; and
				(2)$30,000,000 for each of
			 fiscal years 2013 and 2014.
				11.Ineligibility of
			 individuals who are not lawfully presentNo housing assisted using a grant under this
			 Act may be made available to an individual who is not lawfully present in the
			 United States. Nothing in this Act may be construed to alter the restrictions
			 or definitions under section 214 of the Housing and Community Development Act
			 of 1980 (42 U.S.C. 1436a).
		
	
		December 19, 2010
		Reported with an amendment
	
